*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Exhibit 10.2

 

 

 

Maddocks

 

 

Date January 9, 2014

Lawyers

 

Level 1

 

40 Macquarie Street

 

Barton ACT 2600 Australia

 

 

 

Telephone 61 2 6230 1349

 

Facsimile 61 2 6230 1479

 

 

 

info@maddocks.com.au

 

www.maddocks.com.au

 

 

 

 

 

 

Deed of Variation to Funding Deed (and Notice of Waiver)

 

 

 

 

 

Australian Renewable Energy Agency   ABN 35 931 927 899       and      
Victorian Wave Partners Pty Ltd   ACN 136 578 044   ABN 25 136 578 044          
  Interstate offices   Melbourne Sydney       Affiliated offices around the
world through the   Advoc network - www.advoc.com

 

 

 
 

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Table of Contents

 



1.

Definitions

4

      2. Effect of the Australian Renewable Energy Agency (Consequential
Amendments and Transitional Provisions) Act 2011 4       3. Variation of Funding
Deed 4       4. Notice of Waiver 5       5. General 5      

  5.1  Amendment 5   5.2 Entire understanding 5   5.3 Further assurance 5   5.4 
Legal costs and expenses 5   5.5 Waiver and exercise of rights 5   5.6 Rule of
construction 6

      6. Interpretation  6

          6.1 Governing law and jurisdiction 6   6.2 Commencement of this Deed 6
  6.3 Persons 6   6.4 Joint and several 6   6.5 Legislation 6   6.6 This Deed,
clauses and headings 7   6.7 Severance 7   6.8 Counterparts  7   6.9 Currency 7
  6.10 Number and gender 7

      Schedule 1    Variation to Funding Deed 9   Variation to Funding Deed 9  
   

Annexure 1

Eligible Expenditure Guidelines 17       Annexure 2 Schedule 2 - Recipient and
consortium details (clause 11) 20

          1 Recipient – ownership and group structure details 20   2  Project
Participants 21   3 Project Participants – Recipient ownership and group
structure details 21         Annexure 3

Schedule 3, Items 3, 4 and 522

22         3 Project Budget 22   4 Authorisations – Stage 1 (clause 6.5) 23   5
Insurance Requirements (clause 19.3) 25

 

 

-i- 
 

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Table of Contents

(continued)

 

Annexure 4  Schedule 4 - Key Personnel and Approved Subcontractors  26  
1     Key Personnel  27   2     Approved Subcontractors 27       Annexure 5
Schedule 5 - Payment Milestones and Schedule 28       Annexure 6  Schedule 6 –
Reports (clause 13.3) 31       Annexure 7 Attachment A – Project Description 32
  1     Project Objectives  32   2     Project Details  32   3     Project
Location 33       Annexure 8 Knowledge Sharing Plan 44       Schedule 2  Notice
of Waiver 49       Schedule 3 Teaming Agreement 50

 

  

-ii- 
 

--------------------------------------------------------------------------------

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Deed of Variation to Funding Deed (and Notice of Waiver)

 

 

Dated      January 9, 2014

 

Parties

 

Name

  Australian Renewable Energy Agency ABN 35 931 927 899

   

Address

  Level 1, NewActon Nishi, 2 Phillip Law Street Canberra 2601

   

Facsimile

  61 2 6243 7037

   

Email

  [withheld]

   

Contact

  Portfolio Team Leader, Renewable Futures

   

Short name

  ARENA

 

 

Name

  Victorian Wave Partners Pty Ltd ACN 136 578 044

   

Address

  Level 33, 360 Collins Street Melbourne 3000

   

Facsimile

  --

   

Email

  [withheld]

   

Contact

  [withheld]

   

Short name

  Recipient

 

 

Background

 

This Deed is made in the following context:

 

A.

The Renewable Energy Demonstration Program (Program) was a program designed and
administered by DRET.

 

B.

The objective of the program was to accelerate the commercialisation and
deployment of new renewable energy technologies for power generation in
Australia by assisting the demonstration of these technologies on a commercial
scale, as described in the Renewable Energy Demonstration Program Information
Guide.

 

 

 
Page 1

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

C.

The Recipient was successful in obtaining funding from DRET under the Program
for the project (the development of a 19 megawatt ocean energy demonstration
power station in coastal waters near Portland, Victoria).

 

D.

DRET agreed to provide the grant funds to the Recipient for the purposes the
project, subject to the terms and conditions of the Funding Deed, which
commenced on 9 September 2010.

 

E.

Since the parties entered into the Funding Deed, there have been a number of
administrative changes and other developments relevant to the status and
progress of the project.

 

Conditions Precedent

 

F.

A number of conditions precedent are set out in clause 2.1(e) and Schedule 1 of
the Funding Deed (Conditions Precedent). The Recipient is required to satisfy
all Conditions Precedent under the Funding Deed before DRET is obliged to pay
any grant funds or other monies.

 

G.

At the date of this Deed of Variation and Notice of Waiver (Deed):

 

 

G.1

the Recipient has not satisfied Condition Precedent 2 nor Condition Precedent 3
in Schedule 1.

 

 

G.2

the Recipient has satisfied the remaining Conditions Precedent in the Funding
Deed.

 

 

G.3

the Recipient has not received any grant funds or other monies from DRET.

 

Transfer of Funding Deed and Program administration from DRET to ARENA

 

H.

On 1 July 2012, pursuant to the Australian Renewable Energy Agency
(Consequential Amendments and Transitional Provisions) Act 2011, ARENA become
responsible for the administration of committed projects and measures from
initiatives formerly administered by DRET, including the project.

 

Change in Recipient’s ownership structure

 

I.

The Recipient’s ownership structure has changed since the commencement of the
Funding Deed.

 

J.

In 2012, majority shareholder Leighton Infrastructure Investments Pty Ltd
through its parent company Leighton Contractors Pty Ltd (Leighton), ceased its
involvement with the Recipient and transferred its interest in the Recipient to
Ocean Power Technologies (Australasia) Pty Ltd (OPTA) via a Share Sale agreement
dated 30 March 2012 (such that, on and after that date, the Recipient became a
wholly owned subsidiary of OPTA).

 

 

 
Page 2

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

K.

Following the Share Sale, DRET and Leighton executed a Deed of Termination and
Release, under which Leighton was released from its obligations under, or
relating to, the Deed of Guarantee that was entered into by the parties on 12
October 2010 and Leighton ceased to be a project participant under the Funding
Deed.

 

L.

At the date of this Deed, the Recipient is currently 100% owned by OPTA, which,
in turn, is owned by Ocean Power Technologies Inc (88% shareholding) and
Woodside Energy Ltd (12% shareholding).

 

Entry of Lockheed Martin Mission Systems and Sensors into Project

 

M.

Since the commencement of the Funding Deed, OPTA has sought financial and
technical assistance from Lockheed Martin Mission Systems and Sensors (Lockheed
Martin) to perform and deliver aspects of the project.

 

N.

Ocean Power Technologies Inc and Lockheed Martin executed a Teaming Agreement in
July 2012, to formalise the relationship between the parties and the involvement
of Lockheed Martin in the project. Attachment 2 of the Teaming Agreement sets
out the responsibilities of the parties in respect of the project elements
involving Lockheed Martin. A copy of the Teaming Agreement is attached at
Schedule 3.

 

O.

Following execution of the Teaming Agreement, Lockheed Martin is now, for the
purposes of the Funding Deed, a project participant and a subcontractor.

 

Communications between parties

 

P.

On 3 December 2012, the Recipient wrote to ARENA to, amongst other things,
request a variation to the Funding Deed to restructure certain aspects of the
project (and project delivery) and to reflect change in its ownership structure.

 

Q.

On 2 April 2013, ARENA wrote to the Recipient to advise that it agreed to:

 

 

Q.1

restructure the project and to enter into a Deed of Variation; and

 

 

Q.2

amongst other things, waive the obligation on the Recipient to meet Condition
Precedent 2 and Condition Precedent 3 in Schedule 1 of the Funding Deed.

 

R.

The purpose of this Deed is to vary the Funding Deed to reflect the changes
proposed by the Recipient and approved by ARENA in the abovementioned
communications in order to restructure the project.

 

 

 
Page 3

--------------------------------------------------------------------------------

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

The Parties Agree

 

1.

Definitions

 

In this Deed unless expressed or implied to the contrary:

 

DRET means the Commonwealth of Australia represented by the former Department of
Resources, Energy and Tourism.

 

effective date means the date of execution of this Deed by ARENA.

 

Funding Deed means the agreement between the Commonwealth of Australia
represented by the former Department of Resources, Energy and Tourism and
Victorian Wave Partners dated 9 September 2010 in relation to the Renewable
Energy Demonstration Program.

 

Teaming Agreement means the agreement between Ocean Power Technologies Inc and
Lockheed Martin Mission Systems and Sensors dated 27 July 2012.

 

Terms used in this Deed that are not defined in this clause 1 have the same
meaning as in the Funding Deed.

 

2.

Effect of the Australian Renewable Energy Agency (Consequential Amendments and
Transitional Provisions) Act 2011

 

The parties acknowledge that an effect of the Australian Renewable Energy Agency
(Consequential Amendments and Transitional Provisions) Act 2011 is that on and
from the date of that Act:

 

 

(a)

Commonwealth of Australia represented by the Department of Resources, Energy and
Tourism ABN 46 252 861 927 of 51 Allara Street Canberra ACT 2601 (Commonwealth)

              is replaced by            

 

Australian Renewable Energy Agency, ABN 35 931 927 899 of 2 Phillip Law Street
Canberra ACT 2601 (ARENA)               as a party to the Funding Deed; and    
   

 

(b)

all references to “the Commonwealth” in the Funding Deed, where the reference to
the Commonwealth is a reference to it as a party to the Funding Deed, are
replaced by references to “ARENA”.

 

3.

Variation of Funding Deed

 

 

3.1.1

In accordance with clause 28.2 of the Funding Deed, the Funding Deed is varied
in the manner described in Schedule 1.

 

 

 
Page 4

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

3.1.2

Unless otherwise stated, the terms and conditions of the Funding Deed remain
unchanged and in full force and effect.

 

4.

Notice of Waiver

 

 

4.1.1

In accordance with clause 30.5 of the Funding Deed, ARENA waives certain rights
created under the Funding Deed, as described in Schedule 2.

 

 

4.1.2

ARENA agrees to execute and deliver to the Recipient the Notice of Waiver (in
the form set out in Schedule 2) on or immediately following the effective date.

 

5.

General

 

5.1

Amendment

 

No variation of this Deed is binding unless it is agreed in writing and signed
by the Recipient and ARENA.

 

5.2

Entire understanding

 

This Deed contains the entire understanding between the parties as to the
subject matter contained in it. All previous agreements, representations,
warranties, explanations and commitments, expressed or implied, affecting this
subject matter are superseded by this Deed and have no effect.

 

5.3

Further assurance

 

Each party must promptly execute and deliver all documents and take all other
action necessary or desirable to effect, perfect or complete the transactions
contemplated by this Deed.

 

5.4

Legal costs and expenses

 

Each party must pay its own legal costs and expenses in relation to the
negotiation, preparation and execution of this Deed and other documents referred
to in it, unless expressly stated otherwise.

 

5.5

Waiver and exercise of rights

 

 

5.5.1

A single or partial exercise or waiver of a right relating to this Deed does not
prevent any other exercise of that right or the exercise of any other right.

 

 

5.5.2

No party will be liable for any loss or expenses incurred by another party
caused or contributed to by the waiver, exercise, attempted exercise, failure to
exercise or delay in the exercise of a right.

 

 

 
Page 5

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

5.6

Rule of construction

 

In the interpretation of this Agreement, no rule of construction applies to the
disadvantage of the party preparing the document on the basis that it prepared
or put forward this Agreement or any part of it.

 

6.

Interpretation

 

6.1

Governing law and jurisdiction

 

This Deed is governed by and is to be construed in accordance with the laws of
Australian Capital Territory. Each party irrevocably and unconditionally submits
to the non-exclusive jurisdiction of the courts of Australian Capital Territory
and waives any right to object to proceedings being brought in those courts.

 

6.2

Commencement of this Deed

 

This Deed commences on the effective date.

 

6.3

Persons

 

In this Deed, a reference to:

 

 

6.3.1

a person includes a firm, partnership, joint venture, association, corporation
or other corporate body;

 

 

6.3.2

a person includes the legal personal representatives, successors and permitted
assigns of that person; and

 

 

6.3.3

any body which no longer exists or has been reconstituted, renamed, replaced or
whose powers or functions have been removed or transferred to another body or
agency, is a reference to the body which most closely serves the purposes or
objects of the first-mentioned body.

 

6.4

Joint and several

 

If a party consists of more than one person, this Deed binds them jointly and
each of them severally.

 

6.5

Legislation

 

In this Deed, a reference to a statute includes regulations under it and
consolidations, amendments, re-enactments or replacements of any of them.

 

 

 
Page 6

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

6.6

This Deed, clauses and headings

 

In this Deed:

 

 

6.6.1

a reference to this or other document includes the document as varied or
replaced regardless of any change in the identity of the parties;

 

 

6.6.2

a reference to a clause, schedule, appendix or annexure is a reference to a
clause, schedule, appendix or annexure in or to this Deed all of which are
deemed part of this Deed;

 

 

6.6.3

a reference to writing includes all modes of representing or reproducing words
in a legible, permanent and visible form;

 

 

6.6.4

headings and sub-headings are inserted for ease of reference only and do not
affect the interpretation of this Deed;

 

 

6.6.5

where an expression is defined, another part of speech or grammatical form of
that expression has a corresponding meaning; and

 

 

6.6.6

Where the expression including or includes is used it means ‘including but not
limited to’ or ‘including without limitation’.

 

6.7

Severance

 

 

6.7.1

If a provision in this Deed is held to be illegal, invalid, void, voidable or
unenforceable, that provision must be read down to the extent necessary to
ensure that it is not illegal, invalid, void, voidable or unenforceable.

 

 

6.7.2

If it is not possible to read down a provision as required in this clause, that
provision is severable without affecting the validity or enforceability of the
remaining part of that provision or the other provisions in this Deed.

 

6.8

Counterparts

 

This Deed may be executed in any number of counterparts all of which taken
together constitute one instrument.

 

6.9

Currency

 

In this Deed, a reference to ‘$’ or ‘dollars’ is a reference to Australian
dollars.

 

6.10

Number and gender

 

In this Deed, a reference to:

 

 

6.10.1

the singular includes the plural and vice versa; and

  

 

6.10.2

a gender includes the other genders.

 

 

 
Page 7

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Signing Page

 

Executed by the parties

 

Signed for and on behalf of the Australian Renewable Energy Agency (ARENA) by
its duly authorised delegate in the presence of

 

 

 

/s/ Fiona McKenna   /s/ Ivor Frischknecht

Signature of witness

 

Fiona McKenna

 

Signature of delegate

 

Ivor Frischknecht

Name of witness (print)

 

Name of delegate (print)

 

CEO

   

Position of delegate (print)

 

 

Executed by Victorian Wave Partners Pty Ltd ABN 25 136 578 044 in accordance
with Section 127 of the Corporations Act 2001 in the presence of

 

 

 

      /s/ George W. Taylor   /s/ Charles F. Dunleavy Signature of director  
Signature of director

 

 

George W. Taylor

 

 

 

Charles F. Dunleavy

Name of director (print)

 

Name of director (print)

 

 

 
Page 8

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Schedule 1     Variation to Funding Deed

 

Variation to Funding Deed

 

The parties agree to vary the Funding Deed as set out below with effect from the
effective date:

 

1.

Payment of grant funds

 

1.1

Insert new clause 5.1(c):

 

 

(c)

Notwithstanding clause 5.1(b), ARENA will pay the progress payments specified in
payment milestone numbers 1, 2, 3, 9, 10 and 11 in Schedule 5 upon execution of
the Deed of Variation, by direct credit to the bank account identified by the
Recipient under clause 8.1. The execution of the Deed of Variation will be
deemed a valid form of payment claim for those progress payments for the
purposes of clause 9.1(b)(i) provided that the Recipient also provides to ARENA
on the execution date the information required under clause 9.1(b)(ii) and
clause 9.1(b)(iii).

 

2.

Stage-Gate Requirements

 

2.1

Insert new clause 6.1A:

 

6.1A     Project Stage Gates

 

 

(a)

For the purposes of this clause 6.1A, project stage means a stage of the project
as shown in schedule 5 - Payment Milestones and Schedule.

 

 

(b)

Subject to clause 6.1A(c) and unless otherwise approved by ARENA in writing
(such approval to not be unreasonably withheld or delayed), the Recipient:

 

 

(i)

must not commence any work or activity associated with a payment milestone
related to a future project stage; and

 

 

(ii)

will not be entitled to submit a payment claim in respect of a payment milestone
that is related to a future project stage (regardless of whether or not the
relevant payment milestone was reached prior to the Date of Variation),

 

unless and until the Recipient has, to the satisfaction of ARENA:

 

 

(iii)

completed all relevant work or activity associated with all payment milestones
required to be completed in the existing project stage;

 

 

(iv)

secured, and entered into, a power purchase agreement with a third party for the
following project stage;

 

 

 
Page 9

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(v)

complied with the reporting requirements in clause 13.3, including providing all
relevant payment milestone reports for the existing project stage;

 

 

(vi)

complied with, and obtained all relevant authorisations associated with the
existing project stage required under, clause 6.5;

 

 

(vii)

secured all necessary matching funding or other project finance required for the
following project stage; and

 

 

(viii)

complied with the requirements of clause 6.1 in carrying out the project.

 

(together the stage gate requirements).

 

 

(c)

The restriction in clause 6.1A(b)(i) will not apply to any work or activity
directly relevant to or associated with the project which, by the nature of the
work, relates to both project stage 1 and later project stages and is:

 

 

(i)

of such fundamental importance to the project (for example, the attaining and
maintaining any and all permits required for the project) that it must be fully
completed early in the time line for the project; and/or

 

 

(ii)

in the case of the work that is required for later project stages, more
efficiently carried out, both in terms of time and cost, contemporaneously with
the work required (within that particular work activity) for project stage 1
(for example, the undertaking of any survey or study required to be undertaken
for the purpose of the project, including (but not limited to) environmental
effects studies and underwater ocean floor surveys of the project area).

 

 

(d)

Within 30 days of completing all stage gate requirements for the relevant
project stage, the Recipient must:

 

 

(i)

notify ARENA, in writing, that it has completed the stage gate requirements
(stage completion notice); and

 

 

(ii)

request approval from ARENA for it to commence work and activities associated
with the next project stage (stage gate approval).

 

 

(e)

For the purposes of clause 6.1A(d) and obtaining stage gate approval, the
Recipient must provide documentary evidence for each completed stage gate
requirement and any other supporting information ARENA may request for the
purpose of demonstrating the Recipient has completed all stage gate
requirements.

 

 

(f)

ARENA must, within 30 days of receiving notice and supporting documentation from
the Recipient in accordance with clauses 6.1A(d) and (e), either accept or
reject the request for stage gate approval by written notice to the Recipient.

 

 

 
Page 10

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(g)

Subject to clause 6.1A(h), if ARENA rejects the request for stage gate approval,
the written notice to the Recipient must:

 

 

(i)

identify any incomplete stage gate requirements;

 

 

(ii)

include ARENA’s reasons for rejecting the request for stage gate approval; and

 

 

(iii)

include the date or dates by which the Recipient must:

 

 

(A)

complete any incomplete stage gate requirements identified by ARENA in the
notice;

 

 

(B)

otherwise address the reasons that ARENA has given for rejecting the request for
stage gate approval; and

 

 

(C)

re-submit a stage completion notice and request for stage gate approval under
clause 6.1A(d).

 

 

(h)

If the Recipient fails to obtain stage gate approval for any project stage more
than twice, ARENA may (in addition to its other remedies) terminate the Funding
Deed immediately under clause 22.1(j) by giving the Recipient notice in writing.

 

3.

Repayment Obligations

 

3.1

Delete clause 16.1 and replace with the following:

 

16.1     Payment in excess of funding percentage

 

 

(a)

For the purposes of this clause 16.1, project stage means a stage of the project
as shown in Schedule 5 - Payment Milestones and Schedule.

 

 

(b)

[***]

 

4.

Insurance

 

4.1

Delete clause 19.3 and replace with the following:

 

19.3     Insurance

 

 

(a)

Without in any way limiting or affecting the Recipient’s obligations or
liabilities under this deed, the Recipient must effect and maintain insurance
policies, or procure that insurance policies are effected and maintained that
nominate it as an insured, of the type and for the amounts and time periods
specified set out in item 5 of schedule 3.

 

 

(b)

Where, in respect of a type of insurance specified in item 5 of schedule 3 the
amount of the policy cover to be effected and maintained by the Recipient is
stated to be dependent on or determined by reference to the value of the asset
or assets to be insured, the Recipient must, if requested or required by the
Commonwealth to do so, obtain the prior approval of the Commonwealth to the
value of the relevant asset, and the amount of the insurance cover to be
effected, before it effects the required insurance policy.

 

 

 
Page 11

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

If requested in writing by the Commonwealth, the Recipient must provide to the
Commonwealth such evidence of the currency of each of the insurances referred to
item 5 of schedule 3, including by the provision of a copy of the certificate of
currency of the relevant policy and a copy of the policy wording, within 14 days
of the date of receipt of the request from the Commonwealth.

 

 

(d)

The Recipient must have the interest of the Commonwealth in the Project, through
the provision of funding to the Recipient under this deed, noted and, at no cost
to the Commonwealth, have the Commonwealth recorded as an insured on all
insurances (other than the professional indemnity insurance) effected and
maintained (as required under clause 19.3(a) and item 5 of schedule 3) under
this deed.

 

 

(e)

The obligation imposed on the Recipient by clause 19.3(d) will apply in all
cases including, without limitation, where the Recipient discharges its
obligations under clause 19.3(a) by procuring a third party to effect and
maintain the relevant insurances on behalf of the Recipient.

 

 

(f)

If for any reason it is not possible for the Recipient to have the interest of
the Commonwealth in the Project noted and have the Commonwealth recorded as an
insured on all insurances (other than the professional indemnity insurance) as
required by clause 19.3(d) either at all or on terms that are commercially
acceptable to the Recipient, the Recipient must:

 

 

(i)

advise the Commonwealth in writing of its inability to obtain the insurance
cover (either at all or on terms acceptable to the Recipient); and

 

 

(ii)

provide to the Commonwealth all relevant information concerning its inability to
obtain the relevant insurance cover.

 

 

(g)

On receipt of a notice from the Recipient under clause 19.3(f) ARENA may
determine, in its absolute discretion, what alternative form of insurance (which
is commercially available on terms that are reasonable) or other course of
action that the Recipient must take to protect the interests of the Commonwealth
in the Project.

 

 

(h)

The Recipient must notify the Commonwealth immediately of any change in or to
its insurances (including but not limited to any change of insurer or of the
persons insured or of other details set out in item 5 of schedule 3) or if any
insurance cover required under clause 19.3(a) and/or item 5 of schedule 3 is
voided, cancelled, withdrawn, not renewed, not maintained or is for any other
reason otherwise not current and subsisting.

 

 

 
Page 12

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

5.

Termination for default

 

5.1

Insert new clause 22.1(j):

 

 

(i)

the Recipient fails to obtain stage gate approval more than twice for any
project stage.

 

6.

Funding for project stage 1

 

6.1

Insert new clause 18A:

 

Prior to undertaking any work or activity associated with a payment milestone
related to project stage 1, the Recipient must, warrant to ARENA that:

 

 

(a)

the Recipient has available to it, whether from its own resources or otherwise,
the funding necessary for it to be able to pay all expenditure likely to be
incurred in the completion of the payment milestone which is not covered by the
grant funds; and

 

 

(b)

the funding will be available to the Recipient as and when required by it in
order to pay all such expenditure related to the payment milestone when due and
payable.

 

7.

Immediate termination

 

7.1

At clause 22.1(a) include the words “and is of material effect” after the words
“misleading when made” so that clause 22.1(a) provides:

       

 

  a representation or warranty made by the Recipient under this deed is
incorrect or misleading when made and the incorrect or misleading representation
or warranty is of material effect;

 

8.

Knowledge Sharing Plan

 

8.1

Insert new clause 25.5:

 

25.5     Knowledge Sharing Plan

 

In addition to clause 25.3, the Recipient must:

 

 

(a)

comply with the Knowledge Sharing Plan;

 

 

(b)

on each anniversary of the Date of Variation, provide ARENA with, and update the
Knowledge Sharing Plan to include, a list of planned knowledge sharing
activities over the forward 12 months;

 

 

(c)

provide ARENA with any report, paper, or other Material for dissemination,
prepared for the purpose of the Knowledge Sharing Plan 15 days before public
release (or by the time agreed to by ARENA); and

 

 

 
Page 13

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(d)

not publicly release any such report, paper or Material without the consent of
ARENA which consent will not be unreasonably withheld or delayed.

 

8.2

Insert definition of Knowledge Sharing Plan in clause 31.1:

 

 

 

 Knowledge Sharing Plan means the plan the Recipient is required to provide to
ARENA substantially in the form set out in Schedule 8 as updated on each
anniversary of the Date of Variation or amended by agreement of the parties from
time to time.

 

8.3

Insert new Schedule 8 (Knowledge Sharing Plan) set out at Annexure 8 to this
Schedule.

 

9.

Definition – Date of Variation

 

9.1

Insert definition of Date of Variation in clause 31.1:

 

 

 

Date of Variation means the date on which ARENA provides written notice to the
Recipient approving the Knowledge Sharing Plan in accordance with clause 2.1.3
of the Deed of Variation or such other date notified by ARENA to the Recipient
under clause 2.1.4(b) of the Deed of Variation.

 

10.

Definition – Deed of Variation

 

10.1

Insert definition of Date of Variation in clause 31.1:

 

 

 

Deed of Variation means the deed entered into by the parties on or about 31
October 2013 that varies this deed.

 

11.

Definition – Eligible Expenditure Guidelines

 

11.1

Delete definition of Eligible Expenditure Guidelines in clause 31.1 and replace
with the following:

 

 

 

Eligible Expenditure Guidelines means the guidelines provided to the Recipient
on or before the execution date (included at Schedule 7) as amended from time to
time.

 

11.2

Insert guidelines attached at Annexure 1 to this Schedule in Schedule 7 of the
Funding Deed.

 

12.

Definition – funding percentage

 

12.1

Replace definition of funding percentage in clause 31.1 with:

 

 

 

funding percentage means the percentage figure set out in item 4 of Schedule 1,
which figure must not exceed [***].

 

 

 
Page 14

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

13.

Definition – power purchase agreement

 

13.1

Insert definition of power purchase agreement in clause 31.1

 

 

 

power purchase agreement means an agreement entered into by the Recipient (or a
Related Body Corporate of the Recipient) with an electricity retailer or other
user, distributor, reseller or consumer of electricity for the supply of
electricity generated by or a result of the wave energy assets constructed in
the course of the Project.

 

14.

Definition – Program

 

14.1

Delete definition of Program in clause 31.1 and replace with the following:

 

 

 

Program means the portfolio of projects and measures for a number of renewable
energy and technology types for which ARENA is currently providing financial
assistance, that were previously administered by DRET.

 

15.

Definition – Program funding

 

15.1

Delete definition of Program funding in clause 31.1 and replace with the
following:

 

 

 

Program funding means the funding made available by the Parliament of the
Commonwealth of Australia to ARENA in any given financial year which is
allocated and administered by ARENA for the purposes of the Program.

 

16.

Definition – Program Objectives and Outcomes

 

16.1

Delete definition of Program Objectives and Outcomes in clause 31.1 and replace
with the following:

   

 

 

Program Objectives and Outcomes means the objective of accelerating the
commercialisation and deployment of new renewable energy technologies for power
generation in Australia by assisting the demonstration of these technologies on
a commercial scale, and thereby to contribute to the achievement of the 20 per
cent renewable energy target by 2020 and global efforts for climate change
mitigation with the intention of achieving the following outcomes:

 

•     demonstrating technical and economic viability of renewable energy
technologies for power generation through large-scale installations;

 

•     supporting the development of a range of renewable energy technologies for
power generation in Australia;

 

•     enhancing Australia’s international leadership in renewable energy
technology for power generation development; and

 

•     attracting private sector investment in renewable energy power generation.

 

 
Page 15

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

17.

Schedules

 

17.1

Delete the reference to [***] in Item 4 of Schedule 1 and replace with [***].

 

17.2

Delete Schedule 2 and replace with Schedule 2 attached at Annexure 2 to this
Schedule.

 

17.3

Delete item 3, item 4 and item 5 in Schedule 3 and replace with item 3, item 4
and item 5 of Schedule 3 attached at Annexure 3 to this Schedule.

 

17.4

Delete Schedule 4 and replace with Schedule 4 attached at Annexure 4 to this
Schedule.

 

17.5

Delete Schedule 5 and replace with Schedule 5 attached at Annexure 5 to this
Schedule.

 

17.6

Delete Schedule 6 and replace with Schedule 6 attached at Annexure 6 to this
Schedule.

 

17.7

Delete Attachment A to Funding Deed and replace with Attachment A at Annexure 7
to this Schedule.

 

 

 
Page 16

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Annexure 1     Eligible Expenditure Guidelines

 

These guidelines set out what kind of expenditure is eligible expenditure and
what kind of expenditure is ineligible for the project.

 

These guidelines are to be followed in the regular milestone reporting and
annual financial reporting required under the Funding Deed.

 

Where the Recipient is in any doubt as to the eligibility of elements of project
expenditure, it is encouraged to discuss the matter with ARENA. If the Recipient
wants particular expenditure that falls outside these guidelines to be
considered as eligible, it should have provided supporting information in its
application, or if at a later stage during the project, it should provide
supporting information within a report.

 

General Principles

 

The following general principles apply in the consideration of eligible
expenditure:

 

 

●

Generally accepted accounting principles are to be followed, and it must be
possible to track expenditure relating to the project through the Recipient’s
accounting system;

 

●

Eligible expenditure is expenditure directly related to the undertaking of
eligible project activities – eligible project activities are those activities
necessary to conduct the project as set out in the project plan;

 

●

Where resources are used both on the project and non-project activities
elsewhere in the Recipient’s company, the expenditure should be apportioned on a
reasonable basis;

 

●

Opportunity costs, that is expenditure related to foregone production and
downtime arising from the allocation of resources to the project activities, are
not eligible;

 

●

Related party transactions must be treated on an at cost basis, without mark-up,
unless it can be demonstrated that the transaction has been calculated on an
arm’s-length basis;

 

●

Expenditure is not generally eligible if undertaken prior to the signing of the
Funding Deed, or after the specified completion date (or such later date agreed
by the parties); and

 

●

Eligible expenditure is calculated net of GST and GST is then added to the grant
payment due.

 

Specific Eligibility Provisions

 

Eligible expenditure includes:

 

 

●

Contract expenditure in relation to contracts entered into for the purposes of
undertaking the activities required for the conduct of the project (subject to
the ineligible expenditure constraints below);

 

●

Labour expenditure (salaries/wages) including reasonable on-costs for personnel
directly employed on the project. Labour on-costs include worker’s compensation
insurance, employer contributions to superannuation, recreation and sick leave,
long service leave accrual and payroll tax;

 

●

Administrative expenses including communications, accommodation, computing ,
travel, recruitment, printing and stationery, where directly related to the
project;

 

 

 
Page 17

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

●

Plant expenditure for plant installed in the project is allowable at the full
delivered cost of the plant to the site of the facility;

 

●

Plant expenditure in respect of plant used for the construction of the facility
is allowable on the basis of hire/lease costs, or depreciation charges if owned,
and related running costs such as rent, light and power and repairs and
maintenance;

 

●

Expenditure related to Front End Engineering and Design (FEED) activities and
the obtaining of approvals related to the project may be allowable (subject to
the provisions related to pre-contract expenditure);

 

●

Expenditure related to legal, audit and accounting costs related to the project
are eligible;

 

●

Where the Recipient needs to access specific technology in relation to the
project, relevant licence fees or intellectual property purchase costs are
eligible expenditure;

 

●

Expenditure related to all insurances reasonably and prudently required for the
project;

 

●

Expenditure (including advisor fees) related to the procurement and execution of
a power purchase agreement (or other agreement to a similar effect) (PPA) for
the project and such other documentation ancillary to the PPA as may be required
for the purpose of giving effect to the PPA.

 

Ineligible expenditure includes:

 

 

●

Expenditure related to the general operations and administration of the
Recipient’s company;

 

●

Expenditure directly related to the raising of funding for the project or to the
implementation of joint ventures or other collaborative arrangements involving
the Recipient and which related primarily to its financing of the project;

 

●

Expenditure in relation to activities that are part of the project but are
funded by any other Commonwealth government program, which would lead to the
Australian Government funding the same activity more than once.

 

●

Expenditure on activities that a local, State, Territory or Australian
Government agency has the responsibility to undertake. [For clarity, it is not
intended that this clause would result in expenditure incurred in obtaining
permits or other approvals or the undertaking of other activities in respect of
which a local, State, Territory or Australian Government agency is the
responsible body) being ineligible expenditure];

 

●

Expenditure related to obtaining regulations and standards compliance—such as
certification and accreditation fees, and other direct payments to regulators
including geothermal license retention fees, or to certification or
accreditation bodies;

 

●

Expenditure on achieving quality control accreditation;

 

●

Interest expenditure on loans for new and pre-existing capital items utilised
for the project;

 

●

Undertaking commercialisation activities—such as sales promotion; and

 

●

Expenditure that does not directly support the achievement of the planned
outcomes of the project, or is contrary to the spirit or intention of the
project and the intentions of the original Renewable Energy Demonstration
program that was administered by the Department of Resources, Energy and
Tourism.

 

 
Page 18

--------------------------------------------------------------------------------

 

  

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Comments on Expenditure Items

 

Labour

 

Eligible labour expenditure for the project is the gross amount paid or payable
to an employee of the Recipient’s company. An employee is a person who is paid a
regular salary or wage, out of which regular tax installment deductions are
made. Eligible salary includes any components of the employee’s total
remuneration package which are itemised on their Pay As You Go (PAYG) Annual
Payment Summaries submitted to the Australian Taxation Office (ATO).

 

It is expected that, in a reporting context, the Recipient will be able to
demonstrate, by reference to appropriate records such as timesheets, job cards
or diaries, the amount of time spent on approved activities by each employee.
Labour costs cannot be claimed based on an estimation of the employee’s worth to
the company, where no cash has changed hands.

 

Contract Expenditure

 

Eligible contract expenditure is the cost of any agreed project activities
performed for the Recipient by another organisation. All project work to be
performed must be the subject of a written contract (for example, a letter or
purchase order) which specifies the nature of the work to be performed for the
client and the applicable fees, charges and other costs payable. The written
contract must be entered into prior to commencement of the work undertaken under
the contract.

 

With respect to the project budget submitted at time of application, it is not a
requirement for contracts to be in place. However, for major items of contract
expenditure (for example, purchases of major items of hardware to be
incorporated in the project), the Recipient will be expected to have some form
of documentary evidence such as written quotes from suppliers, to substantiate
the expenditure included in the project budget.

 

Where the contractor and the Recipient are not at arm’s length’, the amount
assessed for work performed will be an amount considered to be a reasonable
charge for that work and contain no unacceptable element of ‘in group profit’.
Organisations considered not at arm’s length’ include related companies and
companies with common directors and/or shareholders.

 

Expenditure Prior to Deed

 

While expenditure is not generally eligible if undertaken prior to the signing
of the Funding Deed, the Recipient may be able to claim expenditures incurred
prior to execution of a Deed, such as those associated with Front End
Engineering and Design (FEED). This expenditure and funding attached to it will
be considered by ARENA on a case by case basis.

 

Accounting Systems

  

The Recipient is required to have in place suitable accounting systems to
provide assurance that the system allows for the separate accurate
identification of eligible and ineligible project expenditure and ensures that a
clear audit trail is available.

 

 

 
Page 19

--------------------------------------------------------------------------------

 

 

***

Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Annexure 2     Schedule 2 - Recipient and consortium details (clause 11)

 

1     Recipient – ownership and group structure details



 

 

[opta.jpg]

 

 
Page 20

--------------------------------------------------------------------------------

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

2     Project Participants

 

 

Name of project participant

Contribution/role of project participant

Ocean Power Technologies (Australasia) Pty Ltd

 

ABN 19 076 639 211

100% equity investor in Victorian Wave Partners Pty Ltd

 

Technology provider

Lockheed Martin Australia Pty Ltd
ABN 30 008 425 509

 

Lockheed Mission Systems and Sensors Business
Registered in the State of Maryland, USA IRS Employer Identification No:
52-1893632

Program management and system integration

 

 

3     Project Participants – Recipient ownership and group structure details

 

Ocean Power Technologies (Australasia) Pty Ltd (OPTA) - ABN 19 076 639 211

 

OPTA is a subsidiary of Ocean Power Technologies, Inc. (OPT).

 

OPTA is 88% owned by OPT and 12% by Woodside Energy.

 

 

 
Page 21

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

--------------------------------------------------------------------------------

Annexure 3          Schedule 3, Items 3, 4 and 5

 

3     Project Budget

 

[***] (Budget redacted)

 

 

 
Page 22

--------------------------------------------------------------------------------

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

4          Authorisations – Stage 1 (clause 6.5)

 

Authorisation type/category

Final date for obtaining authorization

Environment Protection and Biodiversity Conservation Act 1999

[***]

Navigational Aids

[***]

National Energy Regulations (Section 5.2) AEMC (over 5MW)

[***]

Compliance with the Open Access Regime and NEMCO requirements

[***]

Coastal Management Act Consents

[***]

Indigenous Land Use Act Agreement (ILUA)

[***]

Sea Bed Lease (DEPI)

[***]

Environmental Effects Statement (DPCD)

[***]

Shore Crossing Easement

[***]

Cable Easement

[***]

Interconnection Agreement with District Network Service Provider

[***]

Other authorisations as deemed appropriate by relevant local, state and federal
authorities

[***]

 

Note:

 

 

1)

The dates listed above are based on reasonable estimates of the time usually
required to obtain the relevant authorisations. Circumstances beyond the
Recipient’s control may result in one or more authorisations not being obtained
by the date shown.

 

 

2)

Final dates are predicated on the assumption that the environmental review
approval process will not be subject to a public review.

 

 

 
Page 23

--------------------------------------------------------------------------------

 

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Authorisations – Stages 2 and 3 (clause 6.5)

 

Authorisation type/category

Final date for obtaining authorisation

Environment Protection and Biodiversity Conservation Act 1999

[***]

Navigational Aids

[***]

National Energy Regulations (Section 5.2) AEMC (over 5MW)

[***]

Compliance with the Open Access Regime and NEMCO requirements

[***]

Coastal Management Act Consents

[***]

Indigenous Land Use Act Agreement (ILUA)

[***]

Sea Bed Lease (DEPI)

[***]

Environmental Effects Statement (DPCD)

[***]

Shore Crossing Easement

[***]

Cable Easement

[***]

Interconnection Agreement with District Network Service Provider

[***]

Other authorisations as deemed appropriate by relevant local, state and federal
authorities

[***]

 

Note:

 

 

1)

The dates listed above are based on reasonable estimates of the time usually
required to obtain the relevant authorisations. Circumstances beyond the
Recipient’s control may result in one or more authorisations not being obtained
by the date shown.

 

 

2)

Final dates are predicated on the assumption that the environmental review
approval process will not be subject to a public review.

 

 

 
Page 24

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

5          Insurance Requirements (clause 19.3)

 

Insurance type/category

Coverage

When Procured

Amount

Other Requirements

Third Party / Public liability.

Third party legal liability covering loss or liability arising out of occupation
and use of any premises and / or infrastructure associated with the Project.  

 

The Policy must cover VWP, OPTA, OPT Inc and the Commonwealth (as the nominated
insured persons).

 

VWP must procure or cause to be procured throughout the term of the Deed.

Limit of a minimum of $50,000,000 per claim, or occurrence giving rise to a
claim where occurrence means a single event or series of occurrences if these
are linked or occur in connection with one another from one original cause, as
the case may be.

Insurance must be effected and maintained with a reputable insurance provider.

Construction – Material Damage

Loss of or damage to the works under fabrication, construction, local transit
(including loading and unloading and transit by barge to the final location of
the buoys), installation and testing and commissioning.

 

The Policy must extend to cover any loss or damage caused by contractors or
subcontractors for their on-site activities and must extend to any loss or
damage caused in the course of remedying any defects in the works in accordance
with any maintenance / defects obligations under their contracts and for the
length of the Defects Liability period (not exceeding 12 months).

VWP must procure or cause to be procured coverage from the period beginning when
site construction and/or fabrication works begin to when any phase or stage is
completed and becomes operational (after appropriate testing and commissioning
has been completed) or has reached practical completion and handover.

 

Set out below are the project milestones which, once achieved, will signify the
conclusion of that stage of the project (and the transition to operational
insurance for the respective stage):

 

At the insured’s option, but at all times to be for an amount in excess of the
value of the Project assets at risk.

 

The insurance will be based on an estimated Project value (determined by
reference to the construction pricing, which value is then subject to
declaration and adjustment at the end of the policy period

Insurance must be effected and maintained with a reputable insurance provider.

 

The Policy must cover VWP, OPTA, OPT Inc and the Commonwealth (as the nominated
insured persons) and contractors and/or subcontractors for their on-site
activities.

 

For Stage 1 – Milestone 28.

For Stage 2 – Milestone 40.
For Stage 3 – Milestone 51.

   

Construction – Liability

Legal liability occurring during the construction and fabrication of the
project, including local transit, and storage activities and ancillary
activities.

 

The Policy must also extend to cover any liability for personal injury, loss or
damage caused by contractors or subcontractors in the course of remedying any
defects in the works in accordance with any maintenance / defects obligations
under their contract and for the length of the Defects Liability period (not
exceeding 12 months).

 

The Policy must cover VWP, OPTA, OPT Inc and the Commonwealth (as the nominated
insured persons).

 

VWP must procure or cause to be procured coverage from the period beginning when
site construction and/or fabrication works begin to when any phase or stage is
completed and becomes operational (after appropriate testing and commissioning
has been completed) or has reached practical completion and handover.

 

Set out below are the project milestones which, once achieved, will signify the
conclusion of that stage of the project (and the transition to operational
insurance for the respective stage):

 

For Stage 1 – Milestone 28.

For Stage 2 – Milestone 40.

For Stage 3 – Milestone 51.

 

Limit of a minimum of $50,000,000 per claim, or occurrence giving rise to a
claim where occurrence means a single event or series of occurrences if these
are linked or occur in connection with one another from one original cause, as
the case may be.

Insurance must be effected and maintained with a reputable insurance provider.

 
Page 25

--------------------------------------------------------------------------------

 

 

Operational Coverage (Material Damage)

Loss of or damage to the physical project property / assets of VWP that are the
subject of the Funding Deed once those assets are handed over from construction
operations (including, but not limited to, the buoys and related
infrastructure).

 

The Policy must cover VWP, OPTA, OPT Inc and the Commonwealth (as the nominated
insured persons).

VWP must procure or cause to be procured for each stage on practical completion
and handover being reached in respect of the stage to the expiry of the Deed.

 

The achievement of the following project milestones will signify the conclusion
of that stage of the project (and the transition to operational insurance for
the relevant stage):

 

For Stage 1 – Milestone 28.

For Stage 2 – Milestone 40.

For Stage 3 – Milestone 51.

 

At the insured’s option, an amount representing replacement value (determined
immediately after completion by the final project values plus a provision for
inflation or by a separate valuation/ assessment by qualified persons of the
cost of rebuild) or maximum foreseeable loss.

 

The loss limit is set to the largest single loss / location or worst case
scenario. Modelling by qualified engineers can be performed (if there is a cost
benefit to it).

Insurance must be effected and maintained with a reputable insurance provider.

Operational – Third party liability

Legal liability arising out of the use, operation, or occupation of any site in
relation to wave power generators, including associated infrastructure (the
insured’s business activities).

 

The policy must cover OPT, OPTA, VWP (as the principal insured parties) and the
Commonwealth (to be covered only for their vicarious liability for negligent
acts / omissions of VWP).

VWP will procure the policy or cause the policy to be procured for each stage on
practical completion and handover being reached in respect of the stage to the
expiry of the Deed.

 

The achievement of the following project milestones will signify the conclusion
of that stage of the project (and the transition to operational insurance for
the relevant stage):

 

For Stage 1 – Milestone 28.

For Stage 2 – Milestone 40.

For Stage 3 – Milestone 51.

At the insured’s option, with an initial minimum coverage for AUD $50,000,000
per occurrence / in aggregate any one policy year for pollution / product
liability / completed operations.

 

For the remainder of the term of the Deed, the policy limit will be reviewed at
least annually with the intention that the coverage will be adjusted to reflect
the overall stage of the Project and obligations / risks faced by the insured
parties in respect of the overall Project.

Insurance must be effected and maintained with a reputable insurance provider.

 
Page 26

--------------------------------------------------------------------------------

 

 

Marine Cargo / Transit

Loss of or damage to VWP cargo (or cargo for which VWP is responsible) during
transit (unless otherwise covered by the supplier or under the transit section
of the Construction – Material damage policy or unless the transits are low
value items).

 

The Policy must cover VWP, OPTA, OPT Inc and the Commonwealth (as the nominated
insured persons).

 

VWP must procure or cause to be procured as and when required (i.e. whenever any
relevant cargo is being transported by sea or is in transit) throughout the term
of the Deed.

At the insured’s option, replacement value of the cargo plus shipping charges.

 

The cost of an item on the purchase invoice plus freight.

Insurance must be effected and maintained with a reputable insurance provider.

Workers Compensation (and employer’s liability insurance covering employer’s
liability at common law (if not covered under statute).

Covering injury or death to employees (including the legal liability of their
employer).

 

The Policy must cover VWP and any other related entity of VWP that is an
employer and therefore has an insurable interest. [Note: It is not possible
under the applicable Victorian legislation to include cross liability clauses or
name parties other the employer as an insured.]

VWP must procure or cause to be procured the appropriate workers compensation
and employer’s liability insurances for itself and all of its other related
entities that employ persons involved in the Project throughout the term of the
Deed.

In accordance with the requirements of the applicable legislation.

Insurance must be effected and maintained with a reputable insurance provider.

 

 

 

 

 

 
Page 27

--------------------------------------------------------------------------------

 

 

Professional Indemnity

Liability to any third party arising as a result of any negligent act, error or
omission in the provision of professional services by OPTA, OPT Inc. or VWP or
its independent contractors in the conduct of the Project.

 

The Policy must cover VWP, OPTA, OPT Inc and, if appropriate, its independent
contractors.

Before VWP provides professional services in relation to the Project, VWP must
put in place appropriate professional indemnity insurance for the term of the
Deed and/or seven years after the expiry or termination of this Deed. VWP must
require that independent contractors it engages have appropriate and available
professional indemnity insurance, public risk and workers compensation (in
accordance with law) insurance at the time they commence the provision of
services in relation to the Project. Limit of a minimum of $10,000,000 per
claim, or occurrence giving rise to a claim where occurrence means a single
event or series of occurrences if these are linked or occur in connection with
one another from one original cause, as the case may be. Insurance must be
effected and maintained with a reputable insurance provider.

 

 

 

 
Page 28

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

Annexure 4               Schedule 4 - Key Personnel and Approved Subcontractors

 

1 Key Personnel

 

Name of Key Personnel

Description of work/role/responsibilities

Victorian Wave Partners Pty Ltd (VWP)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Ocean Power Technologies Inc. (OPT)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Ocean Power Technologies (Australasia) Pty Ltd (OPTA)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Lockheed Martin Corporation

[***]

[***]

[***]

[***]

[***]

[***]

 

 
Page 29

--------------------------------------------------------------------------------

 

 

 *** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

2     Approved Subcontractors

 

Name of Approved Subcontractor

Work to be subcontracted

Date for execution of subcontract

Lockheed Martin

Engineering Services

31 July 2013

Lockheed Martin

Component Fabrication

1 November 2013

OPTA

Technology provider

31 July 2013

OPTA

Component Fabrication

1 November 2013

Brookfield Financial

Financial Advisor

12 November 2012

Shane O’Kane

Financial Advisor

5 June 2013

 

 

 

 
Page 30

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

Annexure 5               Schedule 5 - Payment Milestones and Schedule

 

 

Stage #1 Payment Milestones and Schedule

 

 

Payment
milestone
No.

Payment milestone
(clause 31.1)

Payment milestone due date (clauses 6.1(a), 6.4 and 22.3(a)(ii))

Payment claim and payment milestone report due date (clause 9.1(a) and schedule
6)

Payment criteria (clause 9.1(b)(ii))

Supporting documentation and other evidence required (clause 9.1(b)(iii))

Budgeted Expenditure
$

Progress payment amount
$
(clause 5.1(b))

Funding

%

Stage #1 Project Development

[***] (Chart data redacted – six pages)

STAGE 1 – TOTAL EXPENDITURE AND PAYMENTS

42,637,012

21,318,506

 

 

 

Notes:

 

1)     EPC costs and risk contingencies are amortised over the payment
milestones.

 

2)     Payment milestones comprising of a number of sub-milestones have been
aggregated for convenience, and hence in the event that one of the
sub-milestones is not achieved on time, it will not prejudice payment of the
other sub-milestones.

 

 

 
Page 31

--------------------------------------------------------------------------------

 

 

 *** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Stage #2 Payment Milestones and Schedule

 

 

 

 

 

 

Payment
milestone
No.

Payment milestone
(clause 31.1)

Payment milestone due date (clauses 6.1(a), 6.4 and 22.3(a)(ii))

Payment claim and payment milestone report due date (clause 9.1(a) and schedule
6)

Payment criteria (clause 9.1(b)(ii))

Supporting documentation and other evidence required (clause 9.1(b)(iii))

Budgeted Expenditure
$

Progress payment amount
$
(clause 5.1(b))

Funding

%

Stage #2 Project Development

[***] (Chart data redacted – three pages)

       

 

 

Notes:

 

 

1)

EPC costs and risk contingencies are amortised over the payment milestones.

 

 

2)

Payment milestones comprising of a number of sub-milestones have been aggregated
for convenience, and hence in the event that one of the sub-milestones is not
achieved on time, it will not prejudice payment of the other sub-milestones.

 

 

 
Page 32

--------------------------------------------------------------------------------

 

 
*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Stage #3 Payment Milestones and Schedule

 

 

Payment
milestone
No.

Payment milestone
(clause 31.1)

Payment milestone due date (clauses 6.1(a), 6.4 and 22.3(a)(ii))

Payment claim and payment milestone report due date (clause 9.1(a) and schedule
6)

Payment criteria (clause 9.1(b)(ii))

Supporting documentation and other evidence required (clause 9.1(b)(iii))

Budgeted Expenditure
$

Progress payment amount
$
(clause 5.1(b))

Funding

%

Stage #3 Project Development

[***] (Chart data redacted – three pages)

 

Notes:

 

 

1)

EPC costs and risk contingencies are amortised over the payment milestones.

 

 

2)

Payment milestones comprising of a number of sub-milestones have been aggregated
for convenience, and hence in the event that one of the sub-milestones is not
achieved on time, it will not prejudice payment of the other sub-milestones.

 

 

 
Page 33

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

Annexure 6

Schedule 6 – Reports (clause 13.3)

 

Title of report

Form and content requirements for report

Subject to financial audit (clause 13.3(b))?

Date for submission of report

Payment Milestone Report

The Recipient must provide Payment Milestone Reports following the completion of
each payment milestone.

 

Payment Milestone Reports must be in the format, and contain the details
required by, the template report provided by ARENA from time to time.

 

Payment Milestone Reports must include information relating to the payment
milestone and progress during the reporting period (such as proof of completed
activities). This includes, but is not limited to:

 

-       a description and analysis of the technical progress of the Project;

 

-       evidence (including, where possible, pictorial evidence) that the
activities within the Payment Milestone have been achieved;

 

-       any major issues or developments which have arisen in the course of
achieving the Milestone and the effect they will have on the Project;

 

-       any proposed changes to the Project;

 

-       a comprehensive summary of the knowledge sharing activities completed in
accordance with the Knowledge Sharing Plan during the period;

 

-       an update of community consultations undertaken by the Recipient under
the Community Consultation Plan, and any significant issues that have arisen
during these consultations, in accordance with clause 6.11; and

 

-       evidence that the budgeted eligible expenditure for the Payment
Milestone has been disbursed.

No

on each due date in schedule 5

Annual Financial Audit Report

The Recipient must provide Financial Audit Reports at the end of each financial
year during the project period.

 

Annual Financial Audit Reports must be in the format, and contain the details
required by, the template report provided by ARENA from time to time.

 

Annual Financial Audit Reports are to be audited by a qualified accountant who
satisfies the preconditions set out in clause 13.3.

Yes

within 90 days of the end of each financial year during the project period, and
also on project completion

Annual update to Payment Milestone Reports and current description of project

The Recipient must provide an update of the Payment Milestone Reports and a
current description of the project at the end of each financial year during the
project period.

 

Updates must be in the format, and contain the details required by, the template
provided by ARENA from time to time.

No

within 90 days after the end of each financial year during the project period 

End of Project Report and Financial Audit Report

The Recipient must provide the End of Project Report and Financial Audit Report
at the completion of the project.

 

The End of Project Report and Financial Audit Report must be in the format, and
contain the details required by, the template reports provided by ARENA from
time to time.

Yes

12 weeks after project completion 

Post Project Reports

The Recipient must provide Post Project Reports one, two and five years after
project completion.

 

These reports are designed to track how the initial commercialisation of the
technology progresses following the completion of the project.

 

Post Project Reports must be in the format, and contain the details required by,
the template report provided by ARENA from time to time.

No

one, two and five years after project completion

 
Page 34

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Annexure 7                                        Attachment A – Project
Description

 

19MW (62.5MW peak) Victorian Wave Power Demonstration Project

 

PROJECT OVERVIEW

 

The Recipient plans a staged construction and deployment of Ocean Power
Technologies Inc.’s PowerBuoys® (PBs) in Portland, off the Victorian Coast
totalling 19MW (average) 62.5MW (peak) of installed capacity.

 

The project plans to utilise existing fabrication and marine support
infrastructure in Australia to bring a major new source of renewable energy to
the country and business opportunity to the industrial base. The Recipient
considers the project will be of sufficient size to demonstrate the efficient
harvesting of clean energy from Australia’s abundant wave resource and
demonstrate a clear path to economically competitive green power based on volume
production, technology advancement and supplier innovation.

 

1     Project Objectives

 

The main purpose of the project is to demonstrate that large scale, commercially
viable wave power stations can be built, permitted, and operated in an
environmentally responsible manner. This would include:

 

 

•

Practicality and efficiency of wave energy production with an array of wave
energy converters

 

 

•

Benefits to the industrial base from establishing a wave power industry

 

 

•

Wave power economics, including capital expenses and operations / maintenance
expenses

 

 

•

Clear path of cost reductions at each stage of the 3 development stages

 

 

•

Usage of electricity generated from wave power by power off takers / utilities

 

 

•

Potential of wave power to the industry (financiers, power producers, asset
owners, suppliers and power users) at a scale to attract further interest

 

2     Project Details

 

Proposed location

Portland, Victoria, Australia

   

Total Generating Capacity

19 megawatts average (62.5MW peak generator power)

   

PowerBuoy Specification

PB Mark 3.3 (formerly PB150) and PB Mark 4 Series (formerly PB500)

   

Application

Grid connected

   

Deployment Stages

•    Stage 1 – 0.5MW (2.5MW peak generator power) generated from [***]
PowerBuoys

•    Stage 2 – 5.0MW (17MW peak generator power) generated from [***] PowerBuoys

•    Stage 3 – 13.5MW (43MW peak generator power) generated from [***]
PowerBuoys

 

 

 
Page 35

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Major Components

•    PowerBuoys Mark 3.3 (Stage 1)

•    PowerBuoys Mark 4.1 and 4.2 (Stages 2 and 3)

•    Undersea Substation Pods (USP)

•    Submarine power cable from USP to surf zone

•    Buried cable from surf zone to on shore substation

•    Onshore substation

•    Power line to end user substation

   

Manufacture and Assembly

Substantial employment will be generated in Australia through the fabrication of
major items and the integration and final assembly of components.

   

Deployment

Deployment of the PowerBuoys, anchoring systems, USPs, etc., and upgrades to
power line route infrastructure would be accomplished using Australian
expertise.

   

Operation

The grid connected power station would require local support to service and
maintain the equipment over 25 year of operations.

   

3     Project Location

 

The proposed location of the project is off the coast of Victoria, near the city
of Portland and encompasses:

 

 

•

Offshore location and cable route to shore indicated by the areas shown in the
following diagram with Stage 1 located in south east corner of Nelson Bay and
Stages 2 and 3 located within Nelson Bay

 

 

•

Operating areas located within the 3.0 nautical mile limit

 

 

•

Cable route extending northwards running parallel to the eastern side of Cape
Sir William Grant

 

 

•

Onshore facilities on Cape Sir William Grant land in an area that is vested in
the Port of Portland Authority

 



 

•

Power line route from the onshore substation is yet to be determined and will be
dependent upon which entity enters into a Power Purchase Agreement with VWP

 

 

[map.jpg]

 

 

 
Page 36

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

TECHNOLOGY OVERVIEW

 

OPT PowerBuoy System

 

OPT has over 68 US patents issued or pending related to wave energy conversion
and the company’s proprietary technology. OPT’s standard PowerBuoy is a
semi-submerged floating buoy, consisting of a spar, surrounded by a moving
toroidal float, moored with a single or three-point anchor system.

 

The rising and falling of the waves offshore causes the buoy to move freely up
and down. The resultant mechanical stroking is converted via a sophisticated
power take-off to drive an electrical generator. The generated wave power is
transmitted ashore via an underwater power cable.

 

The power station has a very low surface profile and would be barely visible
from shore. Sensors on the PowerBuoy continuously monitor the performance of the
various subsystems and surrounding ocean environment. Data is transmitted to
shore in real time.

 

In the event of very large oncoming waves, the system automatically locks up and
ceases power production. When the wave heights return to normal, the system
unlocks and recommences energy conversion and transmission of the electrical
power ashore.

 

Features of the PowerBuoy technology include:

 

•

PowerBuoy technology based on ocean-going buoys

 

•

Capacity factor of 30-45% versus solar and wind capacity factors of 10%-35%

 

•

Environmentally benign & non-polluting

 

•

No exhaust gases, no noise, minimal visibility from shore, safe for sea life

 

•

Scalable to high capacity power stations (100MW+)

 

•

Extensive in-ocean experience, including successfully withstanding hurricanes,
winter storms and tsunamis

 

•

Generates power with wave heights between 1.5 and 7 metres

 

•

Electronic “tuning” capability to optimize power output in changing wave
conditions

    •  Typically configured in two to three row arrays

 

[cad.jpg]

 

 

 
Page 37

--------------------------------------------------------------------------------

 

 

   *** Indicates a portion of the exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission.
The omitted portions have been filed separately with the Commission.

[buoy.jpg]

 



 



 
Page 38

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

PowerBuoy Ratings

 

The following table demonstrates the peak generator ratings and the projected
power ratings for the Portland, Victoria wave climate.

 

OPT has also elected to change its PowerBuoy nomenclature to highlight
enhancements made in OPT’s utility PowerBuoy product line, and to bring its
characterisation in line with solar and wind systems.

 

Project Stage

Nomenclature

[***]

[***]

[***]

 

Previous

New

     

1

PB150

PB Mark 3.3

[***]

[***]

[***]

2

PB500

PB Mark 4.1

[***]

[***]

[***]

3

PB500

PB Mark 4.2

[***]

[***]

[***]

Total

     

[***]

[***]

 

Third Party Validation

 

•

OPT’s technology has received more testing & validation by independent parties
than any other wave energy company

 

•

Certification by Lloyd’s Register of PowerBuoy Mark 3 (PB150) structure and
mooring system

 

•

Independent Environmental Assessments in Hawaii under direction of US Navy, and
by US Department of Energy (DoE) for Reedsport, Oregon, Project - both resulted
in “Finding of No Significant Impact” (highest rating)

 

•

Grid connection certified by Intertek (IEEE and UL standards)

 

•

PowerBuoys insured by Lloyd’s syndicates for nearly 15 years for property loss
and third party liability

 

•

US DoE has assessed PowerBuoy Mark 3 (PB150) as highest-rated wave energy system
for commercial readiness – Technology Readiness Level (TRL) of 7 to 8 (maximum =
9)

 

 

 
Page 39

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Undersea Substation Pod

 

•

Ocean Power Technologies has developed an innovative Undersea Substation Pod
(USP) as a cost-effective, environmentally responsible means of networking and
transmitting offshore power and data to onshore electric utility grids.

 

•

The USP can aggregate up to ten offshore power generation devices into one
common interconnection point (e.g. wave, tidal, and offshore wind) for
economical undersea power transformation, and data communication. It is designed
to step up low voltages generated by offshore devices to medium voltage (11 kV –
15 kV) compatible with onshore electrical distribution.

 

•

In addition to step-up capabilities, the USP also provides full relay and fault
protection, a full suite of Supervisory Control and Data Acquisition (SCADA)
capabilities, and allows the operator to remotely control electrical safety
equipment.

 

•

Critical design features of the USP include the elimination, where possible, of
any moving parts and implementation of redundancy in specific areas to ensure
high reliability and low-cost maintenance.

 

•

The USP can also be configured for step-down capabilities for providing
shore-based power to other offshore electrical uses including oil and gas,
offshore carbon storage, and marine aquaculture applications.

 



[pod.jpg]

 

 

 
Page 40

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

MANAGEMENT OVERVIEW

 

Victorian Wave Partners (VWP) is an Australian special purpose entity created to
develop the 19MW (62.5MW peak) Demonstration Wave Energy Project planned to be
built in three stages off the coast of Victoria, near the city of Portland. The
major participants in the project are Ocean Power Technologies and Lockheed
Martin. An overview of the key parties with their project roles and
responsibilities is described below.



 

 

[partners.jpg]

 

 

Victorian Wave Partners

 

VWP is 100% owned by Ocean Power Technologies (Australasia) Pty Ltd (OPTA),
which is the majority owned subsidiary of Ocean Power Technologies, Inc (OPT).
Woodside Energy is a 12% shareholder in OPTA.

 

Ocean Power Technologies

 

OPT is a leading renewable energy company specializing in cost-effective,
advanced, and environmentally sound wave power technology. OPT’s PowerBuoy®
system integrates patented technologies in hydrodynamics, electronics, energy
conversion, and computer control systems to extract the natural energy in ocean
waves. The result is a leading edge, ocean-tested, proprietary system that turns
wave power into reliable, clean, and environmentally beneficial electricity.

 

Lockheed Martin

 

Headquartered in Bethesda, Maryland, Lockheed Martin is a global security and
aerospace company that employs about 123,000 people worldwide and is principally
engaged in the research, design, development, manufacture, integration and
sustainment of advanced technology systems, products and services. Lockheed
Martin maintains a robust business in Australia – Lockheed Martin Australia.

 

 

 
Page 41

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Lockheed Martin and OPT have been working joint projects since 2004, first on
the development of an Advanced Deployable System for the U.S. Navy and most
recently on the design of utility-scale wave energy converters.

 

OPT and Lockheed Martin entered into a formal partnership agreement for the
execution of the 19MW (62.5MW peak) Demonstration Wave Energy Project, which was
announced in July 2012.

 

On the project, Lockheed Martin will assist with the design of OPT’s PowerBuoy
technology, lead the production and system integration of the wave-energy
converters and support overall program management.

 

OPT Scope of Work

 

[***]

 

Lockheed Martin Scope of Work

 

[***]

 

 

 
Page 42

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

KEY PROJECT ACTIVITIES

 

The project comprises the following tasks:

 

STAGE #1

Planned
Completion Date

Stage #1 Project Development

 

Establish project vehicle

Completed

Marine Desktop Study of the general project area south of Cape Grant

Completed

Stage 1 PPA agreement executed to enable an entity to receive renewable “green”
energy from the wave power station

[***]

Stage 1 marine and terrestrial surveys, studies, plans and approvals required to
progress the project development including environmental, electrical grid
interconnection, local planning, etc.

[***]

Community consultation is an ongoing process throughout the project development;
however, the key activity involves addressing the concerns within the community,
and from local stakeholders such as fishermen

[***]

VWP agreements with EPC contractor and Technical Provider executed to provide
the support that underpins the project development for stages 1, 2 and 3

[***]

Project Management - encompasses various activities such as Initiating,
Planning, Executing, Monitoring and Control of functional areas with the
fundamental aim of achieving the project objectives. Functional areas include:

•     Integration

•     Scope

•     Time

•     Cost

•     Quality

•     Procurement

•     Human resources

•     Communication

•     Risk management

[***]

Detailed PowerBuoy Engineering and Design

 

PB Mark 3 detailed engineering, design, manufacture and assembly related to the
successful deployment and testing off the coast of Scotland in 2011

[***]

Modular PTO engineering and design of the equipment

[***]

Modular PTO trial construction and testing of the equipment

[***]

Underwater Substation Pod (USP) prototype design development, build and testing

[***]

 

 

 
Page 43

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Stage #1 Infrastructure Build Out

Stage 1 award of the of the design and supply of a bespoke submarine cable to
carry power and SCADA information from the wave power station to the substation
on the shore

[***]

Stage 1 Award of the design and supply for the on-shore electric infrastructure
materials required for the land based substation, where the power is stepped up
from the incoming 11kV to line distribution voltage

[***]

Stage 1 Award of the design and supply of overhead transmission line materials
to supply power to the nominated end used

[***]

Stage 1 award of the supply of the undersea substation pod (USP) contract

[***]

Stage 1 delivery of submarine cable

[***]

Stage 1 delivery of USP

[***]

Stage 1 delivery for on-shore electric infrastructure materials and equipment

[***]

Stage 1 delivery of overhead transmission line materials and equipment

[***]

Stage #1 PB Mark 3 - Manufacturing and Fabrication

Award of manufacturing and fabrication of PowerBuoy components for 3 Mark 3
PowerBuoys – float, bridge, heave plate, spar, etc.

[***]

Award of Modular Power Take Off (MPTO) assemblies to OPT for the 3 Mark 3
PowerBuoys

[***]

Final Assembly Mark 3 - Article 1 PowerBuoy components on the dockside ready for
deployment to the project site

[***]

Final Assembly Mark 3 - Article 2 PowerBuoy components on the dockside ready for
deployment to the project site

[***]

Final Assembly Mark 3 - Article 3 PowerBuoy components on the dockside ready for
deployment to the project site

[***]

Completion of MPTO assemblies for the 3 off Mark 3 PowerBuoys

[***]

Stage #1 Final Assembly, Deployment and Commissioning

Stage 1 installation of submarine power / SCADA cable, which is buried
approximately 1.0m beneath the seabed travelling from the wave power station
site to the shore

[***]

Stage 1 installation of USP on the seabed at the wave power station site

[***]

Installation of on-shore and overhead transmission infrastructure for stage #1

[***]

Deployment completed of the PB Mark 3 - Articles 1 to 3 to the wave power
station site

[***]

Stage # 1 grid connection

[***]

Stage #1 operational performance testing completed

[***]

 

 

 
Page 44

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

STAGE #2

Planned Completion Date

Stage #2 Project Development

Stage 2 and 3 PPA agreement executed to enable an entity to receive renewable
“green” energy from the wave power station

[***]

Stage 2 and 3 marine and terrestrial surveys, studies, plans and approvals
required to progress the project development including environmental, electrical
grid interconnection, local planning, etc.

[***]

Project Management - encompasses various activities such as Initiating,
Planning, Executing, Monitoring and Control of functional areas with the
fundamental aim of achieving the project objectives. Functional areas include:

• Integration

• Scope

• Time

• Cost

• Quality

• Procurement

• Human resources

• Communication

• Risk management

[***]

Stage #2 Infrastructure Build Out

Stage 2 and 3 award of the design and supply of a bespoke submarine cable
carrying power and SCADA information from the wave power station to the shore

[***]

Stage 2 and 3 delivery of submarine cable

[***]

Stage #2 PB Mark 4 Manufacturing and Fabrication

Award of manufacturing and fabrication of PowerBuoy components for 7 off Mark 4
PowerBuoys – float, bridge, heave plate, spar, etc.

[***]

Fabrication and final assembly 7 off Mark 4 PowerBuoy components on the dockside
ready for deployment to the project site

[***]

Stage #2 PB Mark 4 Deployment and Commissioning

Deployment completed of PB Mark 4 - Articles 1 to 7 to the wave power station
site

[***]

Stage 2 and 3 installation of submarine power / SCADA cable, which is buried
approximately 1.0m beneath the seabed travelling from the wave power station
site to the shore

[***]

Stage # 2 grid connection

[***]

Stage #2 operational performance testing completed

[***]

 

 

 
Page 45

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

STAGE #3

Planned Completion Date

Stage #3 Project Development

Project Management - encompasses various activities such as Initiating,
Planning, Executing, Monitoring and Control of functional areas with the
fundamental aim of achieving the project objectives. Functional areas include:

•Integration

•Scope

•Time

•Cost

•Quality

•Procurement

•Human resources

•Communication

•Risk management

[***]

Stage #3 PB Mark 4 Manufacturing and Fabrication

 

Award of manufacturing and fabrication of PowerBuoy components for 18 off Mark 4
PowerBuoys – float, bridge, heave plate, spar, etc.

[***]

 

Fabrication and final assembly 18 off Mark 4 PowerBuoy components on the
dockside ready for deployment to the project site

[***]

 

Stage #3 Infrastructure Build out

 

Power integration and aggregation

[***]

 

Stage #3 PB Mark 4 Deployment and Commissioning

 

Deployment completed of PB Mark 4 - Articles 11 to 28 to the wave power station
site

[***]

 

Stage # 3 grid connection

[***]

 

Stage #3 operational performance testing completed

[***]

 

 

 

 
Page 46

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

Annexure 8

Knowledge Sharing Plan

 

Public Information

 

Table 1 below details Project information that is agreed to be public
information and which must be provided by the Recipient to be publicly released
in order to assist with the knowledge sharing objective and outcomes.

 

Table 1: Public Information

 

Item

Description

Details

1.

ARENA publication of Agreement information

Recipient name:

Value of grant (Total Funds):

Term of grant (End Date):

Approval date:

Purpose of grant:

Location of Project:

Victorian Wave Partners 

$66,465,000

31 July 2018

Commencement Date

Victorian Wave Power Project

Portland, Victoria

     

2.

Description of Project for public release

Project

 

Victorian Wave Partners undertake the staged construction and deployment of
Ocean Power Technologies Inc.’s PowerBuoys® (PBs) in Portland, off the Victorian
Coast totalling 19MW (average) 62.5MW (peak) of installed capacity.

 

This “Description of Project for public release” may be amended from time to
time as agreed by ARENA and the Recipient.

3.

Community consultation

Documentation relating to any community consultation that will be undertaken as
specified in clause 6.11.

4.

Reports

All Payment Milestone Reports are to be delivered in a format specified and
agreed by ARENA, including, where requested, a version for public release.

 

Each Report must include a comprehensive summary of the knowledge sharing
activities completed during the period and incorporating any lessons learned
relating to the Project.

 

The Final Report must detail:

 

1. an analysis of the effectiveness of each of the knowledge sharing activities
so completed; and

 

2. an assessment by the Recipient of its success in achieving the Knowledge
Sharing objective and outcomes.

5.

Failure report

In the event of Project failure, the Recipient must provide a report for public
release explaining the reasons for the failure within 12 weeks of the agreed
Project failure date.

6.

Case studies

Case studies or similar documents relating to the Project or Measure may be
developed by ARENA with the agreement of the Recipient.

7.

Ad Hoc Knowledge Sharing Reports and Activities

The Recipient must provide any ad-hoc knowledge sharing reports or documentation
and undertake activities as reasonably requested by ARENA provided that
arrangements are in place which are effective to ensure the continued
preservation of confidentiality in respect of any Recipient Confidential
Information.

 

 

 
Page 47

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Confidentiality

 

Table 2 below (and any revision thereof which may be made from time to time by
notice by the Recipient to ARENA) details Project information that is agreed to
be commercially sensitive information and which must be provided by the
Recipient in order to assist with the knowledge sharing objective and outcomes.

 

It is the Recipient’s responsibility to ensure that Payment Milestone Reports
prepared for public release do not contain any agreed Confidential Information
listed at item 1 of Table 2 and agreed commercially sensitive information.

 

Project learnings and information that are or contain commercially sensitive
information must be released by the Recipient to:

 

•     ARENA;

•     the Commonwealth; and

•     any other party with whom the commercially sensitive information can be
shared, on any terms agreed to by the Recipient, acting reasonably, which must
be determined by the Recipient on a case by case basis.

 

Recipient Confidential Information and commercially sensitive information
provided to ARENA, the Commonwealth or any other party may be incorporated into
databases or other IT systems, and aggregated into documents or other media for
public release provided that arrangements are in place which are effective to
ensure the continued preservation of confidentiality in respect of any Recipient
Confidential Information.

 

Table 2: Commercially sensitive information

 

Item

Description

Details (including period of confidentiality)

1.

Recipient Confidential Information

All Recipient Confidential Information listed here shall remain confidential:

Nil

2.

Project and technology performance and cost information / data

The Recipient must provide Project and technology performance and cost
information as required by ARENA from time to time at the time and in a format
specified and agreed by ARENA for the purpose of research, modelling and other
activities to improve understanding of renewable energy technologies and their
capability for energy supply. This includes, but is not limited to, data on the
levelised cost of electricity.

3.

Renewable Energy Source data

The Recipient must provide renewable energy source data as required by ARENA
from time to time at the time and in a format specified and agreed by ARENA for
the purpose of modelling, research and other activities to assist renewable
energy development in Australia.

4.

Program Key Performance Indicator (KPI) data

The Recipient must provide information required to measure Key Performance
Indicators (KPIs) for the Program as required by ARENA from time to time at the
time and in a format specified and agreed by ARENA.

 

 
Page 48

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Acknowledgement and publicity

 

Requests by the Recipient to ARENA in connection with its agreement to
announcements (clause 20.3) and public release of documents (clause 20.4) must
be submitted in writing to the ARENA Address for Notices at item 21 of Schedule
1.

 

General provisions

 

The Recipient agrees to encourage and facilitate information sharing with key
Program stakeholders, including other grant recipients, the energy generation
industry and other relevant industries. This includes, but is not limited to,
broad dissemination of the outcomes to the renewable energy industry and sharing
information to support developing nationally consistent regulatory regimes for
renewable energy.

 

The Recipient must, upon reasonable request by ARENA, deliver presentations on
the progress of the Project to ARENA staff, the ARENA Board responsible for the
Program (including its successors) and other relevant industry forums.

 

The Recipient must, upon reasonable request by ARENA, allow escorted on-site
visits by Ministers, the ARENA Board, ARENA staff and other relevant parties for
the purposes of explaining the Project and demonstration of the technology,
subject to safety and operational requirements.

 

 

 
Page 49

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Knowledge Sharing Category: (Financial / technical / logistical / regulatory)

Knowledge Sharing Activity

Knowledge Dissemination Plan / Timeframe

Knowledge Sharing Outcomes

Logistical

Service provider capabilities

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website (within 3 months) with information following the award of
contracts for local services

Knowledge of service providers being employed on the project and a brief
overview of the scope of services

Transport Plan

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the plan as a pdf document
download

Knowledge of transport logistics involved on the project

Deployment Plan

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the plan as a pdf document
download

Knowledge of the deployment operations on the project

Technical

Seabed survey desktop study

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the study report as a pdf
document download

Knowledge of the seabed environment in the study area

Preliminary seabed survey of stage #1

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the study report as a pdf
document download

Knowledge of the seabed environment in the surveyed area

Final seabed survey of stage #1

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the study report as a pdf
document download

Knowledge of the seabed environment in the surveyed area

All other survey work undertaken for the project

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the study report as a pdf
document download

Knowledge of the surveyed areas

Overall site plan

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the project site plan as a pdf
document download

Knowledge of the project area in relation to the local environment

Project progress

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website on a regular basis with details of project activities

Knowledge of the project progress and development activities

Regulatory – Power

Interconnection Agreement

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months with the interconnection agreement (with any
commercial in confidence information removed) as a pdf document download

Knowledge of the requirements for interconnection with the network service
provider.

Australian Energy Market Operator (AEMO)

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months with the AEMO agreement (with any commercial in
confidence information removed) as a pdf document download

Knowledge of the requirements for interconnection with the network service
provider.

Victorian Essential Services Commission (ESC)

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months with the ESC agreement (with any commercial in
confidence information removed) as a pdf document download

Knowledge of the requirements of the ESC

Regulatory – Project Approvals

Environmental Effects Statement (EES) Referral

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the outcomes from the EES
referral

Knowledge of the outcomes from the EES referral of the project

Environmental Protection Biodiversity Conservation (EPBC)

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the outcomes from the EPBC
assessment

Knowledge of the outcomes from the EPBC assessment of the project

 

 
Page 50

--------------------------------------------------------------------------------

 

 

 



Knowledge Sharing Category: (Financial / technical / logistical / regulatory)

Knowledge Sharing Activity

Knowledge Dissemination Plan / Timeframe

Knowledge Sharing Outcomes

Indigenous Land Use Act (ILUA) Agreement

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the ILUA as a pdf document
download

Knowledge of the ILUA agreement for the EES referral of the project

Heritage Survey

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with the survey report as a pdf
document download

Knowledge of the findings from the heritage survey of the project

Local Planning Approval

Provide information / downloads on VWP website under a dedicated tab to
“Knowledge Sharing”

Update website within 3 months of completion with details of the local planning

Knowledge of the local planning approvals for the project



 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

Notes:

 

1)     The primary medium for dissemination of information for the purpose of
knowledge sharing would be via the VWP website www.victorianwavepartners.com.au.

 

2)     Secondary mediums for the dissemination of information would be via:

 

•     VWP newsletters

 

•     Community presentations

 

•     Stakeholder presentations

 

•     Industry specific presentations

 

3)     All public dissemination reports can also be shared by ARENA at its
discretion.

 

4)     The overarching test for information to be made available for public
dissemination would be that the particular information does not, in any way,
compromise VWP or its partners strategically, technologically, commercially and
financially.

 

5)     VWP consider that any financial information would be deemed to be
commercial in confidence and hence not available for public release and subject
to the confidentiality clauses within the deed.

 

6)     The list above is not comprehensive and as information becomes available
that is deemed to be acceptable for dissemination to the public, it will be
posted on the VWP website.

 

 
Page 51

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Schedule 2     Notice of Waiver

 

In accordance with clause 30.5 of the Funding Deed, and subject to the parties
executing the Deed, ARENA notifies the Recipient that from 9 January 2014 (the
effective date) it irrevocably and unconditionally waives:

 

(a)     its right to require the Recipient to satisfy:

 

(i)     Condition Precedent 2 in Schedule 1 of the Funding Deed; and

 

(ii)    Condition Precedent 3 in Schedule 1 of the Funding Deed;

 

or comply with:

 

(iii)     Clause 18 – Securities

 

(the waived clauses), and;

 

(b)     its rights under the Funding Deed, from the effective date, to exercise
or not exercise (as relevant) its rights and obligations under the Funding Deed
in respect of the Recipient’s non-satisfaction of, or non-compliance with, the
waived clauses.

 

By this notice the Recipient is released and held harmless by ARENA from its
obligations arising under, or relating to, the non-satisfaction or
non-compliance of the waived clauses from the effective date.

 

 

 

Signed for and on behalf of the Australian Renewable Energy Agency (ARENA) by
its duly authorised delegate in the presence of

                /s/ Fiona McKenna   /s/ Ivor Frischknecht Signature of witness  
Signature of delegate             Fiona McKenna   Ivor Frischknecht

Name of witness (print)

 

Name of delegate (print)

                CEO    

Position of delegate (print)

           

Date: 9 January 2014

   

 

 

 
Page 52

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Schedule 3

Teaming Agreement

 

 

 
Page 53

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

TEAMING AGREEMENT

BETWEEN

OCEAN POWER TECHNOLOGIES, INC.

AND

LOCKHEED MARTIN MISSION SYSTEMS AND SENSORS

 

 

 

 

 

Table of Contents

 

BASIS FOR AGREEMENT

2

ARTICLE 1: DEFINITIONS

3

ARTICLE 2: FORMATION OF THE ‘TEAM

4

ARTICLE 3: RELATIONSHIP OF THE PARTIES 4 ARTICLE 4: PROPRIETARY INFORMATION
DISCLOSURE; INTELLECTUAL PROPERTY 5

ARTICLE 5: RESPONSIBILITIES OF THE, PARTIES

5

ARTICLE 6: INDUSTRIAL PARTICIPATION AND LICENSING

6

ARTICLE 7: BUSINESS ETHICS

6

ARTICLE 8: EXPORT CONTROLS

7

ARTICLE 9: DISPUTE RESOLUTION

7

ARTICLE 10: LIMITATION OF LIABILITY

9

ARTICLE 11: TERMINATION

10

ARTICLE 12: INVENTIONS, PATENTS, AND INTELLECTUAL PROPERTY

12

ARTICLE 13: RELEASE OF INFORMATION

12

ARTICLE 14: ASSIGNMENT

12

ARTICLE 15: NON-SOLICITATION OF EMPLOYEES

13

ARTICLE 16: REPRESENTATIONS

13

ARTICLE 17: NOTICES

16

ARTICLE 18: GOVERNING LAW

17

ARTICLE 19: AMENDMENTS

17

ARTICLE 20: ENTIRE AGREEMENT

17

ATTACHMENT 1

18

   PROPRIETARY INFORMATION AGREEMENT

18

ATTACHMENT 2

19

   DESCRIPTION OF WORK SHARE

19

ATTACHMENT 3

20

   LICENSE AGREEMENT

20

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 





 
1

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

TEAMING AGREEMENT

 

BETWEEN

 

OCEAN POWER TECHNOLOGIES, INC.

 

AND

 

LOCKHEED MARTIN MISSION SYSTEMS AND SENSORS

 

THIS TEAMING AGREEMENT (this “Agreement”) is made by and between Ocean Power
Technologies, Inc., a corporation organized and existing under the laws of the
State of Delaware with offices at 1590 Reed Road, Pennington, New Jersey, 08534
(“OPT”) and Lockheed Martin Corporation, a corporation organized and existing
under the Laws of the State of Maryland, acting through its Mission Systems and
Sensors business unit with offices at 199 Borton Landing Road, Moorestown, New
Jersey, 08057 (“MS2”). Each of MS2 and OPT are a “Party” and collectively “the
Parties.” This Agreement shall bind only the business units identified and not
any other business unit, company, division, affiliate, subsidiary, or other
element of either Party. This Agreement shall become effective as of the date of
signature by the later-to-sign Party (the “Effective Date”).

 

BASIS FOR AGREEMENT

 

WHEREAS, OPT’s subsidiary, Ocean Power Technologies (Australasia) Pty, Ltd, owns
Victorian Wave Partners (VWP), which received a grant from the Commonwealth of
Australia represented by the Department of Resources, Energy and Tourism (the
“DRET”) to construct, off the coast of Portland, Victoria, a wave power station
referred to as the 19 MW Victorian Wave Power Demonstration Project (the
“Project”); and

 

WHEREAS, OPT is experienced in the design and development of its PowerBuoy®
technology, which uses buoy-like structures to capture wave energy and power
take-off systems for converting the captured energy into useful forms of energy
(e.g., electricity), and possesses related proprietary technical data and
technical know-how that is valuable and unique to OPT; and

 

WHEREAS, MS2 is experienced in the design, production, procurement and global
sustainment of maritime systems and possesses related proprietary technical data
and technical know-how that is valuable and unique to MS2; and

 

WHEREAS, OPT anticipates contributing to the Project using its proprietary
PowerBuoy® technology; and

 

WHEREAS, OPT and MS2 contemplate working together in the areas of project
marketing, financing activities, project management, design, fabrication,
procurement, engineering, manufacture, commissioning, deployment, operations,
maintenance, assembly techniques, advanced materials and material structures
related to the Project; and

 

WHEREAS, in the performance of the Project, MS2 has an ability to utilize the
capabilities and expertise of its affiliate, Lockheed Martin Australia
Electronic Systems Pty, Ltd and OPT has an ability to utilize the capabilities
and expertise of its subsidiary, Ocean Power Technologies (Australasia) Pty,
Ltd; and

 

WHEREAS, MS2 and OPT have unique and complementary backgrounds and capabilities
that, together, will enhance the likelihood of successfully completing the
Project.

 

NOW, THEREFORE, in consideration of the foregoing, and in express reliance upon
the following mutual promises and covenants, the Parties agree as follows:

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
2

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 1: DEFINITIONS

 

Except as otherwise specified or as the context may otherwise require, the
following terms, in alphabetical order, have the meanings indicated below for
purposes of this Agreement, and the definitions of such terms are equally
applicable both to the singular and the plural forms:

 

“Intellectual Property” (IP) means any invention, innovation, data, information,
software, document, process, know-how, manufacturing method, production
technique, business method, concept or idea, the ownership interest in which is
protected (or is capable of being protected) by compliance with United States
and Australian Federal, state and/or foreign laws regarding patents, trade
secrets, copyrights, trademarks, service marks or mask works.

  

“Project” means all 3 stages of the 19 MW Victorian Wave Power Demonstration
Project, which was awarded by a grant by the Commonwealth of Australia,
represented by the Department of Resources, Energy and Tourism, under its
Renewable Energy Demonstration Program.

 

“Technical Data” means recorded information, regardless of the form or method of
the recording, of a scientific or technical nature relating to the Project

 

“Technical Know-How” means all recorded and unrecorded information and knowledge
relating to the design, development or production related to the Project,
including but not limited to the knowledge gained from experience in the design,
development, or production of an article that is necessary or helpful in
interpreting, applying or interrelating technical data and computer software
relating to the Project.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
3

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 2: FORMATION OF THE TEAM

 

OPT and MS2 hereby team on an exclusive basis for performance of the Project
subject to the Parties’ mutual consent to utilize the services of one or more
third parties for any other aspect of the Project. During the term of this
Agreement, OPT and MS2 shall work collaboratively for the specified scope of
work as described in Attachment 2.

  

ARTICLE 3: RELATIONSHIP OF THE PARTIES

 

(a)     OPT and MS2 and shall act as independent contractors in the performance
of this Agreement and neither Party shall act as agent for or partner of the
other Party without the prior written consent of the other Party. Nothing in
this Agreement shall be deemed to constitute, create, give effect to or
otherwise recognize a joint venture, partnership, or formal business agency of
any kind, and the rights and obligations of the Parties shall be limited to
those expressly set forth in this Agreement. Nothing contained in this Agreement
shall be construed as providing for the sharing of profits or losses arising out
of the efforts of either or both Parties.

 

(b)     This Agreement has been entered into solely for the benefit of the
Parties and is not intended to create any legal, equitable, or beneficial
interest in any third party, including any Proprietary Information of Lockheed
Martin ALS2 and Ocean Power Technologies Inc customer, or to vest in any third
party any interest with respect to the enforcement of performance of this
Agreement. The Parties agree no third party has any legal interest in any
dispute and further agree that neither will assert in any action or proceeding
to resolve such dispute that any third party is necessary or indispensable to
such proceeding or to a determination of the relief to be granted.

 

(c)     Unless otherwise agreed to in writing, each Party shall bear its own
costs, expenses, risks, and liabilities incurred in connection with the pursuit
of the Project, including but not limited to, pre-proposal or pre-bid activity,
submission, and sustaining of proposals or bids, the selection and negotiation
process.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
4

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 4: PROPRIETARY INFORMATION DISCLOSURE; INTELLECTUAL PROPERTY

 

(a)     Any exchange of Proprietary Information between the Parties and the
respective rights and obligations of the Parties with respect to Intellectual
Property of either Party utilized or referenced in any manner in connection with
the Project shall be governed by the Parties’ Proprietary Information Agreement
of April 18, 2011, annexed hereto as Attachment 1, and the Parties’ License
Agreement of August 10, 2011, annexed hereto as Attachment 3.

  

(b)     The terms and obligations of this Article shall survive any termination
of this Agreement pursuant to Article 11, “Termination.”

 

ARTICLE 5: RESPONSIBILITIES OF THE PARTIES

 

(a)     The Parties shall carry out the obligations set forth in this Agreement
in good faith;

 

(b)     The scope of collaboration between the Parties as it relates to the
Project is delineated in Attachment 2; and

 

(c)     The Parties shall negotiate in good faith a contract for the MS2
services set forth in Attachment 2, subject to mutual agreement on commercially
reasonable terms and conditions, including a statement of work for the
performance of the contractual effort. The provisions of such contract shall
supersede all terms and conditions of this Agreement.

 

(d)     The Parties shall negotiate in good faith a contract for the OPT
services set forth in Attachment 2, subject to mutual agreement on commercially
reasonable terms and conditions, including a statement of work for the
performance of the contractual effort. The provisions of such contract shall
supersede all terms and conditions of this Agreement.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
5

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 6: INDUSTRIAL PARTICIPATION AND LICENSING

 

If foreign sales are proposed that require either an industrial participation or
a licensed production commitment, or both, to a foreign customer, MS2 and OPT
shall collaborate on any such commitments to the satisfaction of both Parties.

  

ARTICLE 7: BUSINESS ETHICS

 

(a)     Each Party hereto represents that it will comply with the United States
Foreign Corrupt Practices Act, as amended, and the United Kingdom Bribery Act
and the Criminal Code Act 1999 (Cth)’ in connection with the performance of the
activities contemplated by this Teaming Agreement.

 

(b)     The Parties further agree that they will not directly or indirectly pay,
offer or authorize payment of anything of value (either in the form of
compensation, gift, contribution or otherwise) to any person, entity or
organization contrary to United States and applicable Australian or foreign law,
or which creates the appearance of impropriety.

 

(c)     The Parties further agree that they will not directly or indirectly pay,
offer or authorize payment of anything of value (either in the form of
compensation, gift, contribution or otherwise) to any person, entity or
organization contrary to United States and applicable Australian or foreign law,
or take any similar action permitted under law if such action creates the
appearance of impropriety.

 

(d)     Specifically, each Party represents that it and its directors, officers,
employees, agents, and anyone acting on its behalf, in connection with its
activities under this Agreement, will not corruptly offer, pay, promise to pay,
or authorize the payment of any money, or offer, give, promise to give, or
authorize the giving of anything of value to a government official, to any
political party or official thereof or any candidate for political office, or to
any person, while knowing or being aware of a high probability that all or a
portion of such money or thing of value will be offered, given or promised,
directly or indirectly, to any official, to any political party or official
thereof, or to any candidate for political office, for the purpose of:

 

(i)     influencing any act or decision or inaction of the Australian or foreign
official, Australian or foreign political party, party official, or candidate
for Australian or foreign political office or securing any improper advantage;

 

(ii)     inducing such Australian or foreign official, party, party official, or
candidate to use his, her, or its influence with a Australian or foreign
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality; or

 

(iii) otherwise assisting in obtaining business with, retaining business for, or
directing business to, any person.

  

(e)     Each Party further represents that it and its directors, officers,
employees, agents, and anyone acting on its behalf, in connection with its
activities under this Agreement will not make any facilitating or “grease”
payments and will not offer, promise, or pay, any bribe or kickback to any
employee or other member of a commercial enterprise to induce or reward improper
performance.

 

(f)     Each party represents that it will instruct and adequately train its
directors, officers, employees, agents, and anyone acting on its behalf to
adhere to these requirements regarding illegal, improper, or facilitating
payments in connection with its performance under this Agreement.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
6

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 8: EXPORT CONTROLS

 

Technical data exchanged hereunder may be subject to U.S. export control laws
and regulations. Accordingly, the Parties shall not transfer U.S. Export
Controlled technical data received under this Agreement to any Australian or
foreign person, country, Australian or foreign subsidiary or parent corporation,
without specific authorization from the disclosing party and pursuant to an
appropriate U.S. Government agency license.

  

ARTICLE 9; DISPUTE RESOLUTION

 

(a)     The Parties shall attempt to resolve any dispute arising under or
related to this Agreement or concerning an alleged breach of this Agreement
within thirty (30) days of notice by one Party to the other that a dispute
exists, or such other time period as they may mutually agree.

 

(b)     In the event that a dispute is not resolved as provided for under
paragraph (a), the dispute shall be referred for resolution to the next higher
level of management within the respective Parties’ organizations. Should such
higher level of management be unable to resolve the dispute within thirty (30)
days of referral or such other time as they may mutually agree, then the dispute
shall be settled by binding arbitration in accordance with the arbitration
provisions of this Article.

 

(c)     Any dispute between the Parties that has not been resolved to the
satisfaction of the Parties in accordance with the Disputes Resolution clause of
this Agreement shall be settled by binding arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules and the
Supplementary Procedures for Large, Complex Disputes, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.

 

(d)     Within fifteen (15) days after the commencement of arbitration, each
Party shall select one person to act as arbitrator and the two selected shall
select a third arbitrator within ten (10) days of their appointment. If the
arbitrators selected by the Parties are unable to agree upon the third
arbitrator, then the third arbitrator shall be appointed by the American
Arbitration Association as provided in its Commercial Arbitration Rules. Prior
to the commencement of hearings, each of the arbitrators appointed shall provide
an oath or undertaking of impartiality.

  

 
7

--------------------------------------------------------------------------------

 

 

(e)     The award shall be in writing, shall be signed by a majority of the
arbitrators, and shall include a statement regarding the reasons for the
disposition of the dispute. The arbitrators shall state their award and the
respective proportions in United States Dollars to both Parties.

 

(f)     Within thirty (30) days of receipt of any award (which shall not be
binding if an appeal is taken), either Party may notify the American Arbitration
Association of an intention to appeal to a second arbitral tribunal, constituted
in the same manner as the initial tribunal. The appeal tribunal shall be
entitled to adopt the initial award as its own, modify the initial award or
substitute its own award for the initial award. The appeal tribunal shall not
modify or replace the initial award except for clear errors of law or because of
clear and convincing factual errors. The award of the appeal tribunal shall be
final and binding, and judgment may be entered in any court having jurisdiction
hereof.

 

(g)     Each Party shall bear its own costs and expenses and an equal share of
the arbitrators’ and administrative fees of arbitration, including, if any,
appeal.

 

(h)     The place of arbitration shall be New Jersey, United States of America.
The substantive law of the State of New Jersey, without regard to its conflicts
of law provisions, shall be applied to the interpretation of this Agreement. The
language of the arbitration shall be English.

 

(i)     Judgment upon the award rendered may include compensatory damages
against any Party, but under no circumstances will special, consequential,
punitive or multiple damages including, but not limited to, lost profits, be
authorized, made or paid.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
8

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 10: LIMITATION OF LIABILITY

 

In the event of any breach by either Party of its obligations under this
Agreement, such Party shall be liable for the direct damages suffered by the
other Party that are caused by such breach in accordance with applicable law. In
no event shall either Party be liable for consequential, incidental, or special
(including multiple or punitive) damages of any kind, including but not limited
to lost orders, sales or profits.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
9

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 11: TERMINATION

 

This Agreement shall terminate and have no further effect, except with respect
to the provisions entitled “Proprietary Information Disclosure; Intellectual
Property” which shall survive for the period specified in Attachment 1 and
Attachment 3, respectively, upon the occurrence of any of the following events:

 

(a)     Mutual written agreement signed by both Parties;

 

(b)     Upon written notice by either Party in the event of a failure by either
MS2 or OPT to negotiate a mutually agreeable contract in accordance with Article
5 within 9 months of the date of this Agreement; provided that (i) a Party that
is in breach of its obligations to negotiate reasonably and in good faith under
Article 5 shall not be permitted to terminate this Agreement pursuant to this
clause (b), and (ii) neither Party is obligated to terminate this Agreement
pursuant to this clause (b) if it determines that ongoing negotiations remain
productive and warranted under the circumstances;

 

(c)     If either Party files for bankruptcy, is debarred or suspended by
competent authority, if such debarment or suspension precludes the participation
by such Party in pursuing the Projects;

 

(d)     Expiration of three (3) years from the Effective Date of this Agreement;

 

(e)     The good faith determination by MS2 that an organizational
conflict-of-interest will exclude it or its affiliates from participation in the
Project, or that such a conflict-of-interest places participation of the team on
the Project in jeopardy;

 

 
10

--------------------------------------------------------------------------------

 

 

(f)     A material change in the scope or structure of the Project, as
understood by the Parties at the time of execution of this Agreement, and the
Parties, despite good faith efforts, are unable to accommodate such change;

 

(g)     A material breach of this Agreement by either Party that is not
corrected within thirty (30) calendar days after receipt of written notice of
such breach provided by the other Party, at the discretion of the nonbreaching
Party;

 

(h)     Immediately upon notice by the nonbreaching Party of any breach by the
other Party of the representations set forth in Article 16 below; or

 

(i)     Immediately upon the termination or cancellation of the Project for any
reason by DRET.

 

If OPT is unable to secure Stage 1 funding of the Project within [***] of the
Effective Date of this Agreement, MS2 will have the option to Terminate this
Agreement; for purposes of clarification and not limitation, it shall not be a
breach of this Agreement by OPT if OPT is unable to secure Stage 1 funding of
the Project after using commercially reasonable efforts to do so.

 

Upon any such termination, all of the obligations of the Parties hereunder
(other than those that expressly survive any such termination) shall be of no
further force or effect, except that any Party who has breached any provision of
this Agreement prior to any such termination shall remain liable to the other
Party for damages arising from such breach to the extent damages are permitted
in accordance with the terms of this Agreement.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
11

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 12: INVENTIONS, PATENTS, AND INTELLECTUAL PROPERTY

 

This Agreement does not offer or grant to the recipient any rights in, or
license under, any present or future drawings, data, plans, ideas, or methods
disclosed pursuant to the Agreement. Any rights in, and licenses to,
Intellectual Property related to the Project shall be governed by the
Proprietary Information Agreement of April 18, 2011, annexed hereto as
Attachment 1, and the Parties’ License Agreement of August 10, 2011, annexed
hereto as Attachment 3.

 

ARTICLE 13: RELEASE OF INFORMATION

 

Publications or releases to news media or to the general public, including
advertising, relating to this Agreement or the pursuit of the Project, shall
require the prior written consent of both Parties, except any such publications
or releases required by statute, regulation, or stock exchange requirements.

 

ARTICLE 14: ASSIGNMENT

 

No Party shall assign its rights or duties under this Agreement in whole or in
part without prior written approval of the other Party except in the event of
(a) assignment by a Party to a wholly-owned subsidiary or its affiliate,
provided the assigning party shall remain liable and responsible to the other
Party for the performance of this Agreement; or (b) corporate reorganization.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
12

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 15: NON-SOLICITATION OF EMPLOYEES

 

It is expressly agreed and understood by the Parties that neither shall solicit
personnel of the other Party who are engaged in pursuit of this Project for the
purpose of inducing them to join such other Party’s employ during the course of
this Agreement and any resulting contract hereunder. The foregoing shall not
prohibit any Party from hiring any person as a result of the use of an
independent employment agency (so long as the agency was not directed to solicit
such person) or as the result of the use of a general solicitation (such as an
advertisement) not specifically directed to employees of the Parties.

 

ARTICLE 16: REPRESENTATIONS

 

(a)     Each Party represents to the best of its knowledge and belief that (i)
neither it nor any of its employees, officers, sales representatives,
consultants or agents is an official, employee, or active member of the armed
services of any government, an official or employee of any government, an
official of a political party, or a candidate for political office; an officer,
director, employee, or an “affiliate” (as defined in regulations under the
Securities Exchange Act of 1934) of a customer of the Party making the
representation; and (ii) as of the date of execution of this Agreement and
during the term of this Agreement, no government official, and no official of
any government agency or instrumentality is or will become associated with, or
will own or presently owns a material interest, whether direct or indirect, in
the Party making the representation or has or will have any material legal or
beneficial interest in this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     Each Party represents that all information supplied by such Party is
complete, truthful and accurate, and that such Party shall not obtain or provide
to the other Party any information which is not legally available in any nation
in which either Party seeks to operate or which is procurement sensitive,
proprietary or classified where there is reason to believe that possession of
such information is unauthorized, illegal or unethical.

 

(c)     Each Party represents that in performing under this Agreement, it will
comply with the laws, regulations and administrative requirements of the United
States, Australia, and any other nation in which performance of the Project by
that Party takes place (except to the extent inconsistent with, or penalized
under, United States law), and shall take no action which knowingly would
subject the other Party to penalties under laws, regulations, and administration
requirements of the United States, Australia, or any nation in which performance
of the Project by that Party takes place. In the event of a conflict or
inconsistency between the laws of the United States, Australia, and the laws of
any nation in which performance of the Project by that Party takes place, that
Party shall immediately notify the other Party.

  

(d)     Each Party represents that in connection with its activities under this
Agreement, it has not and will not offer, pay, promise to pay, or authorize the
payment of any money, or offer, give, promise to give, or authorize the giving
of anything of value to a Australian or foreign official (as defined in the
Foreign Corrupt Practices Act (P.L. 95-213), as amended), to any Australian or
foreign political party or official thereof or any candidate for Australian or
foreign political office, or to any person, while knowing or being aware of a
high probability that all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any Australian or foreign
official, to any Australian or foreign political party or official thereof, or
to any candidate for Australian or foreign political office, for the purposes
of:

 

(i)     influencing any act or decision or such Australian or foreign official,
political party, party official, or candidate in his or its official capacity,
including a decision to fail to perform his or its official functions;

 

(ii)     inducing such Australian or foreign official political party, party
official, or candidate to use his or its influence with the Australian or
foreign government or instrumentality thereof to affect or influence any act or
decision of such government or instrumentality, in order to assist OPT, MS2 or
any related party of either in obtaining or retaining business for or with, or
directing business to OPT, MS2 or any related party; or

 

(iii)     securing any improper advantage.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
14

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

(e)     Each Party represents to the other that it has not and will not pay or
tender, directly or indirectly, any commission or finders or referral fee to any
person or firm in connection with its activities in performance or furtherance
of this Agreement in violation of any law.

  

(f)     Each Party represents that it is familiar with, and will comply in all
respects with U.S. laws, regulations, and administrative requirements applicable
to its relationship with the other Party, including, but not limited to, the
Foreign Corrupt Practices Act, as amended (FCPA); United Kingdom Bribery Act;
Export Administration Act, as amended, Section 999 of the Internal Revenue Code,
as amended (Antiboycott Regulations), the Criminal Code Act 1999 (Cth),’and all
applicable Securities laws.

 

(g)     Each Party represents and certifies that neither it nor its directors,
officers, or other principals has been convicted of or pleaded guilty to an
offense involving fraud, corruption, or moral turpitude and none is now listed
by any government agency as debarred, suspended, proposed for suspension or
debarment, or otherwise ineligible for government procurement programs.

 

(h)     Each Party agrees to give prompt written notice to the other in the
event that, at any time during the term of this Agreement, such Party has failed
to comply with or has breached any of its representations hereunder. In the
event a Party has not so complied or has breached any of its representations
hereunder, this Agreement shall be null and void from the time of such
noncompliance or breach. The foregoing representations shall survive the
termination of this Agreement and shall continue in effect until all activities
related to this Project have ceased.

 

(i)     Each Party agrees that the representations set forth in this Article 16
by such Party shall remain true, complete and correct throughout the duration of
this Agreement. In the event that any such representation fails to be true,
complete, and accurate, the breaching Party agrees to notify the non-breaching
Party promptly in writing, which notification shall not relieve the breaching
Party from liability under this Agreement (including the right of the
non-breaching Party to terminate) for such breach.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
15

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 17: NOTICES

 

All notices under this Agreement shall be in writing and delivered pre-paid by
courier or over-night delivery service or Facsimile, with a copy by email, as
follows:

 

MS2: [withheld]

199 Borton Landing Road

M/S 770-3

Moorestown, New Jersey 08057 USA

Facsimile: [withheld]

Email: [withheld]

 

OPT: [withheld]

1590 Reed Road

Pennington, New Jersey 08534, USA

Facsimile: [withheld]

Email: [withheld] 

With copy to:

 

 

Lockheed Martin Corporation

6801 Rockledge Drive

 

M/P 208

 

Bethesda, MD 20817

 

USA

 

Attn: [withheld]

 

Facsimile: [withheld]

Email: [withheld] 

 

 

Either Party may change the address to which such notice is directed by seven
(7) days prior written notice to the other Party. Notices will be effective upon
receipt of the facsimile during regular business hours, Monday through Friday,
8:00 a.m. to 5:00 p.m. recipient’s local time, or one (1) hour after the next
regular business day begins if received on a non-business day.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
16

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ARTICLE 18: GOVERNING LAW

 

Regardless of its place of negotiation, execution, or performance, this
Agreement shall be governed by the laws of the State of New Jersey, United
States of America, except as to its principles of conflicts of laws.

 

ARTICLE 19: AMENDMENTS

 

This Agreement may be modified by the mutual written consent of the Parties.

  

ARTICLE 20: ENTIRE AGREEMENT

 

This Agreement, including the referenced Attachments, constitutes the entire
understanding and agreement of the Parties, superseding all prior oral and
written statements, understanding and agreements with regard to the subject
matter of this Agreement, with the exception of an instrument in writing of
subsequent date duly executed by the authorized representatives of the Parties.
The paragraph headings herein are for convenience only and shall not limit in
any way the scope of this Agreement. If any term, provision, covenant, or
condition of this Agreement is held invalid or unenforceable for any reason, the
remainder of the provisions shall continue in full force and effect as if this
Agreement had been executed without the invalid portion and the remaining
provisions shall be interpreted to give force and effect to the intent of the
Parties without the eliminated provision(s).

 

  

 

Ocean Power Technologies, Inc.

 

Lockheed Martin Mission Systems & Sensors

        By:

/s/ Charles F. Dunleavy 

 

By:  

 /s/ Maria Rivera                

Charles F. Dunleavy

 

                 

Maria Rivera     [Printed Name]     [Printed Name]               Title:

C.E.O

 

Title: 

  Senior Contracts Mgr   Date:

July 10, 2012

 

Date: 

6/27/12  

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
17

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ATTACHMENT 1

 

PROPRIETARY INFORMATION AGREEMENT

 

Intentionally omitted.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
18

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ATTACHMENT 2

 

DESCRIPTION OF WORKSHARE

 

[***] (Description redacted – 3 pages)

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

 
19

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

ATTACHMENT 3

 

LICENSE AGREEMENT

 

Intentionally omitted.

 

 

Proprietary Information of Lockheed Martin MS2 and Ocean Power Technologies Inc.

 

 

20